Exhibit 10. 1

 

 

EXECUTED VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 24, 2014

among

CARDTRONICS, INC.

The Guarantors Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,
as Alternative Currency Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent

and

wells fargo bank, n.a.,
as Documentation Agent

*****

JPMORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Bookrunners and Co-Lead Arrangers

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I Definitions


1 

Section 1.01 Defined Terms


1 

Section 1.02 Classification of Loans and Borrowings


25 

Section 1.03 Terms Generally


25 

Section 1.04 Accounting Terms; GAAP


26 

ARTICLE II The Credits


26 

Section 2.01 Commitments


26 

Section 2.02 Loans and Borrowings


27 

Section 2.03 Requests for Borrowings


28 

Section 2.04 Swingline Loans


28 

Section 2.05 Letters of Credit


30 

Section 2.06 Funding of Borrowings


34 

Section 2.07 Interest Elections


35 

Section 2.08 Termination and Reduction of Commitments


36 

Section 2.09 Repayment of Loans; Evidence of Debt


37 

Section 2.10 Prepayment of Loans


37 

Section 2.11 Fees


38 

Section 2.12 Interest


39 

Section 2.13 Alternate Rate of Interest


40 

Section 2.14 Increased Costs


40 

Section 2.15 Break Funding Payments


42 

Section 2.16 Taxes


42 

Section 2.17 Payments; Generally; Pro Rata Treatment; Sharing of Set-offs


46 

Section 2.18 Mitigation Obligations; Replacement of Lenders


48 

Section 2.19 Increase of Commitments


49 

Section 2.20 Defaulting Lenders


50 

ARTICLE III Representations and Warranties


52 

Section 3.01 Organization


52 

Section 3.02 Authority Relative to this Agreement


53 

Section 3.03 No Violation


53 

Section 3.04 Financial Statements


54 

Section 3.05 No Undisclosed Liabilities


54 

Section 3.06 Litigation


54 

Section 3.07 Compliance with Law


54 

Section 3.08 Properties


54 

Section 3.09 Intellectual Property


55 

Section 3.10 Taxes


55 

Section 3.11 Environmental Compliance


55 

Section 3.12 Labor Matters


56 

 





(1)

--------------------------------------------------------------------------------

 

 



 

 

Section 3.13 Investment Company Status


57 

Section 3.14 Insurance


57 

Section 3.15 Solvency


57 

Section 3.16 ERISA


57 

Section 3.17 Disclosure


57 

Section 3.18 Margin Stock


57 

Section 3.19 Anti-Corruption Laws and Sanctions


58 

ARTICLE IV Conditions


58 

Section 4.01 Effective Date


58 

Section 4.02 Each Credit Event


59 

ARTICLE V Affirmative Covenants


60 

Section 5.01 Financial Statements


60 

Section 5.02 Notices of Material Events


62 

Section 5.03 Existence; Conduct of Business


63 

Section 5.04 Payment of Obligations


63 

Section 5.05 Maintenance of Properties; Insurance


63 

Section 5.06 Books and Records; Inspection Rights


63 

Section 5.07 Compliance with Laws


63 

Section 5.08 Use of Proceeds and Letters of Credit


64 

Section 5.09 Additional Guarantees and Security Documents


64 

Section 5.10 Compliance with ERISA


66 

Section 5.11 Compliance With Agreements


66 

Section 5.12 Compliance with Environmental Laws; Environmental Reports


66 

Section 5.13 Maintain Business


67 

Section 5.14 Further Assurances


67 

ARTICLE VI Negative Covenants


67 

Section 6.01 Indebtedness


67 

Section 6.02 Liens


68 

Section 6.03 Fundamental Changes


69 

Section 6.04 Asset Sales


70 

Section 6.05 Investments


71 

Section 6.06 Swap Agreements


71 

Section 6.07 Restricted Payments


72 

Section 6.08 Prepayments of Indebtedness


72 

Section 6.09 Transactions with Affiliates


73 

Section 6.10 Restrictive Agreements


73 

Section 6.11 Business Acquisitions


74 

Section 6.12 Constitutive Documents


74 

Section 6.13 Capital Expenditures


74 

Section 6.14 Amendment of Existing Indebtedness


75 

Section 6.15 Changes in Fiscal Year


75 

Section 6.16 Senior Secured Net Leverage Ratio


75 

Section 6.17 Total Net Leverage Ratio


75 

Section 6.18 Fixed Charge Coverage Ratio


75 

 





(2)

--------------------------------------------------------------------------------

 

 



ARTICLE VII Events of Default and Remedies


75 

Section 7.01 Events of Default


75 

Section 7.02 Cash Collateral


78 

ARTICLE VIII The Administrative Agent


78 

ARTICLE IX Guarantee


80 

Section 9.01 The Guarantee


80 

Section 9.02 Guaranty Unconditional


80 

Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances


81 

Section 9.04 Waiver by Each Guarantor


81 

Section 9.05 Subrogation


82 

Section 9.06 Stay of Acceleration


82 

Section 9.07 Limit of Liability


82 

Section 9.08 Release upon Sale


82 

Section 9.09 Benefit to Guarantor


82 

Section 9.10 Keepwell


82 

ARTICLE X Miscellaneous


83 

Section 10.01 Notices


83 

Section 10.02 Waivers; Amendments


85 

Section 10.03 Expenses; Indemnity; Damage Waiver


86 

Section 10.04 Successors and Assigns


88 

Section 10.05 Survival


91 

Section 10.06 Counterparts; Integration; Effectiveness


92 

Section 10.07 Severability


92 

Section 10.08 Right of Setoff


92 

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process


92 

Section 10.10 WAIVER OF JURY TRIAL


93 

Section 10.11 Headings


94 

Section 10.12 Confidentiality


94 

Section 10.13 Interest Rate Limitation


95 

Section 10.14 USA Patriot Act


95 

Section 10.15 Amendment and Restatement


95 

 





(3)

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

SCHEDULES:

 

 

Schedule 2.01

--

Commitments

Schedule 2.05

--

Existing Letters of Credit

Schedule 3.01

--

Organization

Schedule 3.03

--

No Violations

Schedule 3.05

--

No Undisclosed Liabilities

Schedule 3.07

--

Compliance with Law

Schedule 3.09

--

Intellectual Property

Schedule 3.11

--

Environmental Compliance

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

--

Existing Liens

Schedule 6.05

--

Existing Investments

Schedule 6.10

--

Restrictive Agreements

 

 

 

 

 

 

EXHIBITS:

 

 

Exhibit 1.1A

--

Form of Addendum

Exhibit 1.1B

--

Form of Assignment and Assumption

Exhibit 1.1C

--

Form of New Lender Agreement

Exhibit 2.03

--

Form of Borrowing Request

Exhibit 2.07

--

Form of Interest Election Request

Exhibit 2.16

--

Forms of U.S. Tax Compliance Certificate

Exhibit 5.01(c)

--

Form of Compliance Certificate

 

 

 

 

 

(4)

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of April 24,
2014 (the “Effective Date”), among Cardtronics, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, the Lenders party hereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited,
as Alternative Currency Agent, Bank of America, N.A., as Syndication Agent and
Wells Fargo Bank, N.A., as Documentation Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Borrower is party to that certain Credit Agreement dated July 15,
2010 (as amended, the “Existing Credit Agreement”) among the Borrower, the
lenders party thereto, the guarantors party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent for such lenders, and J.P. Morgan Europe Limited, as
alternative currency agent; and

WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the Alternative
Currency Agent and the Lenders mutually desire to amend and restate the Existing
Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Guarantors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:

ARTICLE I
Definitions

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 “Addendum” means (a) an agreement in the form of Exhibit 1.1A(i) pursuant to
which the Borrower or a Guarantor pledges its Equity Interests in a Subsidiary
to the Administrative Agent and such Subsidiary becomes a Guarantor or (b) an
agreement in the form of Exhibit 1.1A(ii) pursuant to which the Borrower pledges
its Equity Interests in a Subsidiary to the Administrative Agent, in each case,
pursuant to Section 5.09.

“Adjusted LIBO Rate” means, with respect to any Eurodollar and Alternative
Currency Borrowing for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an
interest period of one month plus 1%.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Alternative Currency” means (a) Pounds Sterling, (b) Euros and (c) a currency,
in the case of any Loan, that is readily available in the amount required and
freely convertible into Dollars on the Quotation Day for such Loan and the date
such Loan is to be advanced and, in the case of any Letter of Credit, in which
the Issuing Bank has agreed to issue Letters of Credit, in each case, as such
currency has been approved by the Administrative Agent and each Lender with an
Alternative Currency Sublimit as a portion of its Commitment.

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent.

“Alternative Currency Borrowing” means a Borrowing comprised of one or more
Alternative Currency Loans.

“Alternative Currency Loan” means a Loan requested in an Alternative Currency.

“Alternative Currency Sublimit” means the Equivalent Amount of $125,000,000.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Borrower is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Borrower in connection with such financial statement):



2

--------------------------------------------------------------------------------

 

 

Level

Total Net Leverage Ratio

Eurodollar Margin

ABR Margin

I

X  > 3.25

2.25%

1.25%

II

3.25 > X > 2.75

2.00%

1.00%

III

2.75 > X >  2.25

1.75%

0.75%

IV

2.25 > X > 1.75

1.50%

0.50%

V

1.75 > X > 1.25

1.25%

0.25%

VI

1.25 > X

1.00%

0.00%

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2014.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2014, the Applicable Margin
shall be determined at Level III.  In the event that any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.17.  This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(e) and their other respective rights under
this Agreement.  If the Borrower fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding Compliance Certificate were required to be
delivered pursuant to Section 5.01, the Applicable Margin shall be determined at
Level I and shall remain at such level until the date such financial statements
and corresponding Compliance Certificate are so delivered by the Borrower.  In
the event that any such financial statement, if corrected, would have led to the
application of a lower Applicable Margin for the Applicable Period than the
Applicable Margin applied for such Applicable Period, the Administrative Agent
shall, at the request of the Borrower, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of interest
relating thereto.  The Administrative Agent shall promptly remit any amounts
received to the Borrower.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable



3

--------------------------------------------------------------------------------

 

 

Percentages shall be determined based upon the Revolving Credit Exposure, giving
effect to any Lender’s status as a Defaulting Lender at the time of
determination.

“Arrangers” means, collectively, J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated.

“Asset Sale” means the sale, transfer, lease or disposition by the Borrower or
any Restricted Subsidiary of (a) any of the Equity Interest in any Restricted
Subsidiary, (b) substantially all of the assets of any division, business unit
or line of business of the Borrower or any Restricted Subsidiary, or (c) any
other assets (whether tangible or intangible) of the Borrower or any Restricted
Subsidiary including, without limitation, any accounts receivable.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.

“ATM Equipment” means automated teller machines and related equipment.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
all of the Commitments as set forth herein.

“Bank Products” means each and any of the following bank services provided to
any Obligor by a Lender or any of its Affiliates: (a) commercial credit cards,
(b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdraft and interstate
depository network services); provided that Bank Products shall specifically
exclude services and fees in respect of vault cash or cash for use in ATM
Equipment.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
thereof, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.





4

--------------------------------------------------------------------------------

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means has the meaning given in the preamble hereto.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit 2.03 or such other form reasonably acceptable to the Administrative
Agent.

“Business Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Borrower or any
Restricted Subsidiary or (b) an acquisition by the Borrower or any Restricted
Subsidiary of the property and assets of any Person (other than a Subsidiary)
that constitutes substantially all of the assets of such Person or any division
or other business unit of such Person.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that, when used in
connection with a Eurodollar Loan or an Alternative Currency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits or Alternative Currencies or the principal financial
center of the country in which payment or purchase of such Alternative Currency
can be made in the London interbank market is not open (and, if the Borrowings
which are the subject of a borrowing, draw, payment, reimbursement or rate
selection are denominated in Euros, the term “Business Day” shall also exclude
any day that is not a TARGET Day.

“Call Spread Counterparties” means one or more financial institutions selected
by the Borrower.

“Capital Expenditures” means expenditures in respect of fixed or capital assets,
including the capital portion of the lease payments made in respect of Capital
Lease Obligations in each case which are required to be capitalized on a balance
sheet prepared in accordance with GAAP, but excluding expenditures for the
repair or replacement of any fixed or capital assets which were destroyed,
damaged, lost or stolen, in whole or in part, to the extent financed by the
proceeds of an insurance policy; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Capital
Expenditures attributed to such Restricted Subsidiary shall be the Owned
Percentage of the amount that would otherwise be included in the absence of this
proviso.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount



5

--------------------------------------------------------------------------------

 

 

of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Interest Expense” means, for any period, for the Borrower and the
Restricted Subsidiaries, all cash interest payments made during such period
(including the portion of rents payable under Capital Lease Obligations
allocable to interest); provided that, in the case of any Restricted Subsidiary
that is not a Wholly-Owned Subsidiary, the amount of Cash Interest Expense
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

“CFC Holding Company” means a Domestic Subsidiary, owned directly by the
Borrower or another Domestic Subsidiary, substantially all of the assets of
which consist of Equity Interests in, or Indebtedness of, one or more CFCs held
directly or indirectly by such Domestic Subsidiary.

“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the beneficial owner
(as defined in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 as in effect on the date hereof) of issued and
outstanding Equity Interests of the Borrower representing more than 50% of the
aggregate voting power in elections for directors of the Borrower on a fully
diluted basis; or (b) a majority of the members of the board of directors of the
Borrower shall cease to be either (i) Persons who were members of the board of
directors on the Effective Date or (ii) Persons who became members of such board
of directors after the Effective Date and whose election or nomination was
approved by a vote or consent of the majority of the members of the board of
directors that are either described in clause (i) above or who were elected
under this clause (ii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.





6

--------------------------------------------------------------------------------

 

 

“Collateral” means all of the property described in the Security Agreement
serving as security for the Loans.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Sections 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$375,000,000.

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Borrower is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Borrower in connection with such financial statement):

Level

Total Net

Leverage Ratio

Commitment Fee Rate

I

X  > 3.25

0.40%

II

3.25 > X > 2.75

0.35%

III

2.75 > X >  2.25

0.30%

IV

2.25 > X > 1.75

0.25%

V

1.75 > X > 1.25

0.20%

VI

1.25 > X

0.20%

 

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2014.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2014, the Commitment Fee Rate
shall be determined at Level III.  In the event any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Borrower shall immediately (i) deliver
to the Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such



7

--------------------------------------------------------------------------------

 

 

Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11.  This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to Section 2.12(e) and their
other respective rights under this Agreement.  If the Borrower fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level I and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrower.  In the event that any such
financial statement, if corrected, would have led to the application of a lower
Commitment Fee Rate for the Applicable Commitment Fee Period than the Commitment
Fee Rate applied for such Applicable Commitment Fee Period, the Administrative
Agent shall, at the request of the Borrower, send out a single notice to the
Lenders requesting refund to the Administrative Agent of any overpayment of
commitment fees relating thereto.  The Administrative Agent shall promptly remit
any amounts received to the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable during such period, (iii) depreciation, accretion and amortization
expense and (iv) other extraordinary, non-cash and non-recurring expenses
reducing such Consolidated Net Income, provided that any such non-recurring
expenses shall not exceed $10,000,000 in any fiscal year, and minus (b) to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period; provided that, in the case
of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the amount
included in the calculation of Consolidated Adjusted EBITDA in respect of any
such items or components thereof shall be the Owned Percentage of the amount
that would otherwise be included in the absence of this proviso.

“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Borrower
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business Acquisitions made in accordance with Section 6.11
during such period as if such Business Acquisition occurred on the first day of
such period, including adjustments attributable to such Business Acquisitions so
long as such adjustments (a) have been certified by a Financial Officer of the
Borrower as having been prepared in good faith based upon reasonable
assumptions, (b) are expected to occur within ninety (90) days of the date such
Business Acquisition is



8

--------------------------------------------------------------------------------

 

 

consummated, (c) are permitted or required under Regulation S-X of the SEC and
(d) do not exceed $5,000,000 in the aggregate in any twelve month period.

“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Borrower and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Borrower or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.

“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Notes” means the Borrower’s 1.00% Convertible Senior Notes
in the principal amount of $287,500,000 due 2020.

“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lender, the Swingline Lender or any other Lender.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that a
condition precedent to funding specifically identified (and including the
particular default, if any) has not been satisfied,



9

--------------------------------------------------------------------------------

 

 

(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent specifically identified and including the particular
default, if any, to funding a Loan under this Agreement cannot be satisfied),
(c) has failed, within three Business Days after written request by a Credit
Party or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, become the subject of a Bankruptcy Event.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Borrower and each Credit Party.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia, other than
such a Subsidiary that is (i) a CFC Holding Company, or (ii) owned directly or
indirectly by a CFC.

 “Effective Date” has the meaning given in the preamble hereto.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.





10

--------------------------------------------------------------------------------

 

 

“Equivalent Amount” means, on any day, with respect to any Alternative Currency,
the amount of an Alternative Currency into which an amount of Dollars may be
converted, or the amount of an Alternative Currency may be converted based on
the rate at which such Alternative Currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m., London time, on such date on the Reuters
World Currency Page for such Alternative Currency.  In the event that such rate
does not appear on any Reuters World Currency Page, the Equivalent Amount with
respect to such Alternative Currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, after consultation with the
Borrower, in the event no such service is selected, such Equivalent Amount shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange on the Administrative Agent for such Alternative Currency
on the London market at 11:00 a.m., London time, on such date for the purchase
of Dollars with such Alternative Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and “Euros” mean the currency of the participating member states of the
EMU.

“Eurodollar”, when used in reference to any Loan or Borrowing in Dollars, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.





11

--------------------------------------------------------------------------------

 

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arising under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as  a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning given in the preamble hereto.

“Existing Indebtedness” means Indebtedness existing on the date hereof and set
forth in Schedule 6.01.

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.05.

“Existing Senior Notes” means the Borrower’s 8.25% Senior Subordinated Notes due
2018.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such



12

--------------------------------------------------------------------------------

 

 

Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement dated March 20, 2014, by and among the
Borrower, the Administrative Agent and the other parties thereto pertaining to
certain fees payable in connection with this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are owned directly by the Borrower or a Domestic Subsidiary.

“Fixed Charge Coverage Ratio”  means, as of the end of each fiscal quarter, the
ratio of (a) the sum of (i) Consolidated Adjusted Pro Forma EBITDA for the four
quarter period then ended, minus (ii) Capital Expenditures of the Borrower and
the Restricted Subsidiaries for such period, minus (iii) cash Taxes paid by the
Borrower and the Restricted Subsidiaries during such period, to (b) Cash
Interest Expense.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means (a) any Subsidiary that is not a U.S. Person and (b)
any Subsidiary that is wholly owned by any such Subsidiary described in clause
(a).

 “Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by the
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms of Section 2.05(j), and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.





13

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.

“Guarantor” means, subject to Section 9.08, each Person listed on the signature
pages hereof as a Guarantor and each Person that becomes a Guarantor hereafter
pursuant to Section 5.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Domestic Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others



14

--------------------------------------------------------------------------------

 

 

secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others, (h)
the principal portion of all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor;
provided that, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the amount of Indebtedness attributed to such
Restricted Subsidiary shall be the Owned Percentage of the amount that would
otherwise be included in the absence of this proviso, unless the Borrower or any
Restricted Subsidiary that is a Wholly-Owned Subsidiary guaranties a greater
percentage than the Owned Percentage, in which case the amount included in
respect of such Indebtedness shall be the percentage so guarantied.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07 and substantially
in the form attached hereto as Exhibit 2.07 or such other form reasonably
acceptable to the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan or Alternative Currency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing or Alternative Currency Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid pursuant to
Section 2.04.

“Interest Period” means with respect to any Eurodollar Borrowing and any
Alternative Currency Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months (or, with the consent of each relevant
Lender, twelve months) thereafter, as the Borrower may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.





15

--------------------------------------------------------------------------------

 

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant rate
applicable to Alternative Currency Loans) determined by the Alternative Currency
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable rate (for the longest period for which the
applicable rate is available for the applicable currency) that is shorter than
the relevant Interest Period and (b) the applicable rate applicable to
Alternative Currency Loans for the shortest period (for which such rate is
available for the applicable currency) that exceeds the relevant Interest
Period, in each case, on the Quotation Day for such Interest Period and at 11:00
a.m. London time.  When determining the rate for a period which is less than the
shortest period for which the relevant rate applicable to Alternative Currency
Loans is available, the applicable rate for purposes of clause (a) above shall
be deemed to be the overnight screen rate where “overnight screen rate” means,
in relation to any currency, the overnight rate for such currency determined by
the Alternative Currency Agent from such service as the Alternative Currency
Agent may select.

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(i), and JPMorgan Chase Bank, N.A., in its capacity as issuer of
the Existing Letters of Credit.  The Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.05(e) at such
time.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lender Swap Agreement” means any Swap Agreement between the Borrower or any
Restricted Subsidiary and any Lender or any Affiliate of any Lender which is in
existence on the Effective Date or which is entered into while such Person is a
Lender or an Affiliate of a Lender even if such Person ceases to be a Lender or
an Affiliate of a Lender after entering into such Swap Agreement.





16

--------------------------------------------------------------------------------

 

 

“Lenders” means the Persons listed on Schedule 2.01 as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption, but in any event, excluding any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR 01
Page and, in the case of any Alternative Currency, the appropriate page of such
service which displays the London interbank offered rates as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in such Alternative Currency (or, in each case, on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant currency in the London
interbank market) at approximately 11:00 a.m., London time, two (2) Business
Days prior to (or, in the case of Loans denominated in Pounds Sterling, on the
day of) the commencement of such Interest Period, as the rate for deposits in
the relevant currency with a maturity comparable to such Interest Period.  In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which deposits in the relevant currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Documents” means this Agreement, and any applications for Letters of
Credit and reimbursement agreements relating thereto, the Security Documents and
the Fee Letter.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.  The Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining the
Majority Lenders at any time.





17

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (i) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (ii) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Domestic Subsidiary” means a Wholly-Owned Subsidiary of the Borrower
that (i) is a Domestic Subsidiary and (ii) either generates 5% or more of the
consolidated gross revenues of the Borrower and its Subsidiaries on a
consolidated basis or holds assets that constitute 5% or more of all assets of
the Borrower and its Subsidiaries on a consolidated basis.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and the Restricted
Subsidiaries in an aggregate principal amount exceeding $20,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the Swap Termination Value.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned such term in Section 2.19.

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1C, or any other form approved by Administrative Agent.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrower or any of the Guarantors to the
Lenders, the Swingline Lender, the Issuing Lender, the Alternative Currency
Agent or the Administrative Agent under this Agreement and the Loan Documents,
including, such obligations with respect to Letters of Credit, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, (b) all obligations of the Borrower, any Guarantor
or any Restricted Subsidiary in respect of any Lender Swap Agreement and (c) all
obligations of the Borrower or any Guarantor in respect of Bank Products;
provided that the Obligations shall specifically exclude the Excluded Swap
Obligations.

“Obligors” means the Borrower and each Guarantor.





18

--------------------------------------------------------------------------------

 

 

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Borrower
has submitted a claim to, or is bound by the decision of, binding arbitration.

“Other Connection Taxes”  means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Overnight LIBO Rate” means the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16th of 1%) at which overnight deposits in the
applicable Alternative Currency (as the case may be) in an amount approximately
equal to the amount with respect to which such rate is being determined would be
offered for such day by a branch or affiliate of the Alternative Currency Agent
in the London interbank market for such currency to major banks in the London
interbank market.

“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Borrower or any Restricted Subsidiary.

“Participant” has the meaning set forth in Section 10.04.

“Participant Register” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Borrower from the Call Spread Counterparties to hedge
the Borrower’s payment and/or delivery obligations due upon conversion of the
Convertible Senior Notes.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens imposed by law or by contract provided such contract does
not grant Liens in any property other than such property covered by Liens
imposed by operation of



19

--------------------------------------------------------------------------------

 

 

law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.04;

(c)Liens arising in the ordinary course of business associated with workers’
compensation, unemployment insurance and other social security laws or
regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)Liens of financial institutions on accounts or deposits maintained therein to
the extent arising by operation of law or within the documentation establishing
said account to the extent same secure charges, fees and expenses owing or
potentially owing to said institution;

(f)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01; and

(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary.

“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and issued by any Lender, any Affiliate of a Lender or any
commercial banking institution or corporation rated at least P-1 by Moody’s or
A-1 by S&P;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d)fully collateralized repurchase agreements for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;





20

--------------------------------------------------------------------------------

 

 

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s or which hold investments substantially
of the type described in clauses (a) through (d) above, and (iii) have portfolio
assets of at least $2,000,000,000; and

(f)any Permitted Bond Hedge Transaction(s). 

“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.

“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Borrower to the Call Spread Counterparties, concurrently
with the purchase by the Borrower of the Permitted Bond Hedge Transactions, to
offset the cost to the Borrower of the Permitted Bond Hedge Transactions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful money of the United Kingdom of Great Britain
and Northern Ireland.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
in New York City, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Qualified ECP Guarantor” has the meaning set forth in Section 9.10.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a)(if the Alternative Currency is Pounds Sterling) the first day of that
period;

(b)(if the Alternative Currency is Euro) two (2) TARGET Days before the first
day of that period; or

(c)(for any other Alternative Currency) two (2) Business Days before the first
day of that period,

unless market practice differs in the London interbank market for an Alternative
Currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the London
interbank market (and if quotations would



21

--------------------------------------------------------------------------------

 

 

normally be given by leading banks in the London interbank market on more than
one day, the Quotation Day will be the last of those days).

“Ratification Agreement” means that certain document executed by the Obligors as
of the date hereof that ratifies the Security Agreement.

“Recipient” means (a) the Administrative Agent, (b) the Alternative Currency
Agent, (c) any Lender and (d) the Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely in Equity Interests of such Person or warrants, options or other rights
to purchase such Equity Interests so long as such warrants, options or other
rights do not have mandatory repayment or redemption rights.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.





22

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Security Agreement” shall mean the Security and Pledge Agreement executed in
connection with the Existing Credit Agreement, dated July 15, 2010, among the
Obligors and the Administrative Agent, as amended, modified, supplemented or
restated from time to time.

“Security Documents” means the Security Agreement, the Ratification Agreements,
each Addendum, and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, any security agreement or
mortgage to be filed with respect to the security interests in property and
fixtures created pursuant to the Security Agreement or any mortgage and any
other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

“Senior Note Indenture” means the Indentures relating to the Existing Senior
Notes, including all supplements, amendments or modifications thereto permitted
hereunder. 

“Senior Secured Net Leverage Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date
minus (ii) unsecured Indebtedness minus (iii) Unencumbered Balance Sheet Cash as
of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the four quarter
period then ended.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities



23

--------------------------------------------------------------------------------

 

 

or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held (whether directly or indirectly).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
and its Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means, (a) with respect to Swingline Loans made in Dollars,
JPMorgan Chase Bank, N.A., in its capacity as lender of such Swingline Loans
hereunder and (b) with respect to Swingline Loans made in Alternative
Currencies, JPMorgan Europe Limited, in its capacity as lender of such Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Rate” means (i) for Swingline Loans in Dollars, a rate per annum
equal to the Alternate Base Rate plus the Applicable ABR Margin and (ii) for
Swingline Loans in Alternative Currencies, the Overnight LIBO Rate plus the
Applicable Margin.

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.





24

--------------------------------------------------------------------------------

 

 

“Termination Date” means the fifth (5th) anniversary of the Effective Date.

“Total Net Leverage Ratio” means, as of the date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date minus Unencumbered Balance
Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the
most recently completed four quarter period.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unencumbered Balance Sheet Cash” means, as of the last day of the most recently
ended fiscal quarter, the balance of unencumbered balance sheet cash (excluding
any vault cash or cash for use in ATM Equipment) of each Obligor in excess of
$15,000,000 for the quarter of determination.

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a Restricted Subsidiary) and
(ii) any Subsidiary of an Unrestricted Subsidiary.  Subject to Section 5.09(b),
the Borrower may from time to time designate any Subsidiary (other than a
Subsidiary that, immediately after such designation, shall hold any Indebtedness
or Equity Interest in the Borrower or any Restricted Subsidiary) as an
Unrestricted Subsidiary, and may designate any Unrestricted Subsidiary as a
Restricted Subsidiary, so long as, immediately after giving effect to such
designation, no Default shall have occurred and be continuing.  Any designation
by the Borrower pursuant to this definition shall be made in an officer’s
certificate delivered to the Administrative Agent and containing a certification
that such designation is in compliance with the terms of this definition.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(ii)(B)(iii).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Borrower or one or more of the
Wholly-Owned Subsidiaries or by the Borrower and one or more of the Wholly-Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.





25

--------------------------------------------------------------------------------

 

 

“Withholding Agent” means any Obligor and the Administrative Agent.

Section 1.02  Classification of Loans and Borrowings. 

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Section 1.03  Terms Generally.    

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04  Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Majority Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  References to quarters and months with respect to compliance with
financial covenants and financial reporting obligations of the Borrower shall be
fiscal quarters and fiscal months, except where otherwise indicated.



26

--------------------------------------------------------------------------------

 

 

ARTICLE II
The Credits

Section 2.01  Commitments.

(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans in Dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

(b)    Notwithstanding paragraph (a) above, Revolving Loans may, at the option
of the Borrower, be requested in, converted into or issued, as applicable, in
one or more of the Alternative Currencies in an amount that will not result in
(i) the Revolving Credit Exposure denominated in Alternative Currencies
exceeding the Alternative Currency Sublimit or (ii) such Lender’s Revolving
Credit Exposure denominated in Alternative Currencies exceeding such Lender’s
Commitment in Alternative Currencies, in each case, calculated as of the date
the Loans are requested.    If so requested, only those Lenders designated on
Schedule 2.01 as having Commitments in an Alternative Currency shall participate
in making such Revolving Loans, notwithstanding that this results in such
Lenders having amounts owing by the Borrower on a non pro rata basis.  Following
the advance of a Revolving Loan in an Alternative Currency, the provisions of
Section 2.02(e) shall apply to subsequent Revolving Loans.

Section 2.02  Loans and Borrowings.

(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.13, each Borrowing requested in Dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Borrowing requested in an Alternative Currency
shall be comprised entirely of Alternative Currency Loans.  Each Lender may make
any Eurodollar Loan or Alternative Currency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. 

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing
or Alternative Currency Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 or the Equivalent Amount in an
Alternative Currency and not less than $1,000,000 or the Equivalent Amount in an
Alternative Currency.  At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000; provided that (i) an ABR Revolving Borrowing may be in an aggregate
amount that is equal to (A) the entire unused balance of the total Commitments,
(B) that which is required to repay a Swingline Loan in Dollars, or (C) that
which is required to finance the reimbursement of an LC Disbursement in Dollars
as contemplated by Section 2.05(e) 



27

--------------------------------------------------------------------------------

 

 

and (ii) an Alternative Currency Loan may be in an aggregate amount that is
equal to (A) that which is required to repay a Swingline Loan in such
Alternative Currency or (B) that which is required to finance the reimbursement
of an LC Disbursement in such Alternative Currency as contemplated by Section
2.05(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve (12) Eurodollar Borrowings and more than eight (8) Alternative Currency
Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.

(a) If a Revolving Loan is made in an Alternative Currency, subsequent Revolving
Loans requested in, or converted into, Dollars shall be advanced first by
Lenders that do not have Commitments in an Alternative Currency until such time
as the amount owing to each of the Lenders under the Revolving Loans is equal to
its Applicable Percentage of the aggregate Commitments.

Section 2.03  Requests for Borrowings.

To request a Revolving Loan, the Borrower shall provide notice (a) in the case
of a Eurodollar Borrowing, by telephone to the Administrative Agent not later
than 12:00 p.m., Houston, Texas time, three (3) Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing, by telephone to the
Administrative Agent not later than 12:00 p.m., Houston, Texas time, on the date
of the proposed Borrowing or (c) in the case of any Alternative Currency
Borrowing, in writing to the Alternative Currency Agent not later than 12:00
p.m., London time, three (3) Business Days before the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)   whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing
or an Alternative Currency Borrowing, in which case the Borrower shall designate
an Alternative Currency;

(iv)    in the case of a Eurodollar Borrowing or an Alternative Currency
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed.





28

--------------------------------------------------------------------------------

 

 

If no election as to the Type of Borrowing is specified for Dollar denominated
Loans, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Alternative Currency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04  Swingline Loans.

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars or any Alternative Currency to
the Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000,
(ii) the total Revolving Credit Exposures exceeding the total Commitments or
(iii) the total Revolving Credit Exposures denominated in Alternative Currencies
exceeding the Alternative Currency Sublimit, in each case, calculated as of the
date the Loans are requested; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline
Loans.  Each Swingline Loan shall be in an amount that is not less than $100,000
or the Equivalent Amount in an Alternative Currency.

(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than (i)
3:00 p.m., Houston, Texas time, on the day of a proposed Swingline Loan in
Dollars or (ii) 11:00 a.m., London time, on the day of a proposed Swingline Loan
in an Alternative Currency.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), the amount of the
requested Swingline Loan and the requested Alternative Currency, if such
Swingline Loan is to be made in an Alternative Currency.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower to such account or accounts of the Borrower designated by the
Borrower in its Borrowing Request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Lender) by (i) 3:30 p.m., Houston, Texas time, on
the requested date of any Swingline Loan in Dollars or (ii) 2:00 p.m., London
time, on the requested date of any Swingline Loan in an Alternative Currency.

(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Houston, Texas time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Such payments by the Lenders shall
be made in the same currency as such Swingline Loan or Loans.  Each Lender



29

--------------------------------------------------------------------------------

 

 

acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default or reduction or termination
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid by the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

Section 2.05  Letters of Credit.

(a)    General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit in Dollars or any
Alternative Currency for its own account or the account of any of its
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Lender at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Administrative Agent and the Issuing Lender at least three Business Days (or
such shorter period acceptable to the Issuing Lender) in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, the requested Alternative Currency, if such Letter of
Credit is to be issued in an Alternative Currency, and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Lender, the Borrower also shall submit a letter of
credit application



30

--------------------------------------------------------------------------------

 

 

on the standard form of the Issuing Lender in connection with any request for a
Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $30,000,000, (ii) the total Revolving Credit Exposures
shall not exceed the total Commitments and (iii) the total Revolving Credit
Exposure denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit, in each case, calculated as of the date such Letter of Credit
is requested.

(c)    Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date; provided,  however, that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

(d)    Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender, or the Lenders, the Issuing Lender
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Such payments shall be made in the same currency in which such Letter
of Credit was issued.  Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)    Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit for the Borrower’s own account or the account of
any of its Subsidiaries, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to, and in the same currency
as, such LC Disbursement not later than (i) in the case of an LC Disbursement in
Dollars, 12:00 noon, Houston, Texas time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., Houston, Texas time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Houston, Texas time, on the Business Day immediately
following the day that the Borrower receives such notice or (ii) in the case of
an LC Disbursement in an Alternative Currency, not later than 1:00 p.m., London
time, on the Business Day immediately following the day that the Borrower
received such notice; provided that, (A) in the case of an LC Disbursement in
Dollars, if such LC Disbursement is not less than $100,000, the Borrower may,
subject to the conditions to borrowing set forth



31

--------------------------------------------------------------------------------

 

 

herein, request, in accordance with Section 2.03 or 2.04, that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in the amount of
such payment and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan and (B) in the case of an LC Disbursement in an
Alternative Currency, if such LC Disbursement is not less than the Equivalent
Amount of $100,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request, in accordance with Section 2.03 or 2.04, that such
payment be financed with an Alternative Currency Borrowing or Swingline Loan in
the amount of such payment and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Alternative Currency Borrowing or Swingline Loan.  If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Lender the amounts so received by it from the Lenders.  Such
payments by the Lenders shall be made in the currency of the applicable LC
Disbursement.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Lender for any LC Disbursement (other than the funding of an ABR
Revolving Loan, an Alternative Currency Loan or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f)    Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders, the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing



32

--------------------------------------------------------------------------------

 

 

Lender; provided that the foregoing shall not be construed to excuse the Issuing
Lender from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable Law) suffered by the
Borrower or any of its Subsidiaries that are caused by (a) the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof, or (b) the
Issuing Lender’s gross negligence, willful misconduct or bad faith.  The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct or bad faith on the part of the Issuing Lender (as finally determined
by a court of competent jurisdiction), the Issuing Lender shall be deemed to
have exercised care in each such determination.  In furtherance of the foregoing
and without limiting the generality thereof (except with respect to gross
negligence, willful misconduct and bad faith in which case the immediately prior
sentence will apply), the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g)    Disbursement Procedures.  The Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

(h)    Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans in the case of an LC
Disbursement in Dollars and at the rate per annum then applicable to Alternative
Currency Loans in the case of an LC Disbursement in an Alternative Currency;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (d) of this Section, then Section 2.12(e) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Lender except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.

(i)    Replacement of the Issuing Lender.  The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing
Lender.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous



33

--------------------------------------------------------------------------------

 

 

Issuing Lender or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

(j)    Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, the Majority Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to, and in the same currencies as, the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section
7.01.  Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and discretion of the Administrative Agent (but, if so made,
shall be limited to overnight bank loans or investments generally comparable to
those described in clauses (a) through (e) of Permitted Investments) and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
subject to the consent of Lenders with LC Exposure  representing greater than
50% of the total LC Exposure, be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k)    Existing Letters of Credit.  The Existing Letters of Credit shall be
Letters of Credit hereunder for all purposes.

Section 2.06  Funding of Borrowings.

(a)    Each Lender shall make each Eurodollar or ABR Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Houston, Texas  time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the proposed
Lenders and shall make each Alternative Currency Loan to be made by it hereunder
on the dates thereof by wire transfer of immediately available funds by
2:00 p.m., London time, to the account of the Alternative Currency Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account or



34

--------------------------------------------------------------------------------

 

 

accounts of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans, Alternative Currency Loans or
Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Lender.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon plus any
customary charges paid by the Alternative Currency Agent to its correspondent
bank, for each day from and including the date such amount is made available to
the Borrower to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07  Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing or an Alternative
Currency Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing or an Alternative Currency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent or the Alternative Currency Agent, as applicable, of
such election by telephone in the case of the Administrative Agent and in
writing in the case of the Alternative Currency Agent by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent or the Alternative Currency Agent, as
applicable, of a written Interest Election Request signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:



35

--------------------------------------------------------------------------------

 

 

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)   whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or an Alternative Currency Borrowing, in which case the Borrower shall
designate an Alternative Currency; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing or an Alternative
Currency Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or an
Alternative Currency Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  If the Borrower fails to deliver an Interest Election Request with
respect to an Alternative Currency Borrowing at least three Business Days prior
to the end of the Interest Period applicable thereto, then the Loans comprising
such Borrowing shall be payable at the end of such Interest
Period.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing or an Alternative Currency Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.08  Termination and Reduction of Commitments. 

(a)    Unless previously terminated, the Commitments shall terminate on the
Termination Date.

(b)    The Borrower may at any time terminate or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the



36

--------------------------------------------------------------------------------

 

 

Loans in accordance with Section 2.10, the Revolving Credit Exposures would
exceed the total Commitments or the Revolving Credit Exposures denominated in
Alternative Currencies would exceed the Alternative Currency Sublimit.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

Section 2.09  Repayment of Loans; Evidence of Debt.

The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Termination Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Termination Date;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c)    The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement, and provided further, that to the
extent there is any inconsistency between the accounts maintained pursuant to
paragraph (a) or (b) of this Section and the entries in the Register maintained
by the Administrative Agent pursuant to Section 10.04(b)(iv), the entries in the
Register shall control.

(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment



37

--------------------------------------------------------------------------------

 

 

pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the payee named therein.

Section 2.10  Prepayment of Loans.

(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing selected by the Borrower in whole or in part, subject to
prior notice in accordance with paragraph (d) of this Section.

(b)    In the event Borrowings are funded in excess of the applicable amounts
permitted under Section 2.01, the Borrower shall, within 3 Business Days, do one
or both of the following: (i) prepay Borrowings or (ii) cash collateralize LC
Exposure in accordance with Section 2.05(j), in each case, in an amount equal to
such excess.

(c)    Each prepayment pursuant to Section 2.10 shall be applied to reduce pro
rata all Loans comprising the designated Borrowing being prepaid.

(d)    The Borrower shall notify the Administrative  Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on the date of
prepayment, (iii) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, Houston, Texas time, on the date of prepayment or (iv) in the case
of prepayment of an Alternative Currency Loan, not later than 11:00 a.m. London
time, three (3) Business Days before the date of prepayment and shall provide
written notice thereof to the Alternative Currency Agent at the same time.  Each
such notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid.  Promptly following receipt of any
such notice relating to a Revolving Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section
2.02.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 and any amounts required to be paid under Section 2.15.

Section 2.11  Fees.

(a)    The Borrower shall pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Commitment Fee Rate on
the daily amount of the unused Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Commitment terminates.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year during the
Availability Period and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of calculating the unused Commitment of
each Lender, Swingline Loans made by or deemed made or attributable to such
Lender shall not count as usage.



38

--------------------------------------------------------------------------------

 

 

(b)    The Borrower shall pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which fee shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which it ceases to have any LC Exposure
and (ii) to the Issuing Lender a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, but in no event less than $500, as well as the Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year during the Availability Period shall be
payable on the third Business Day following such last day of such months,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)    The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times specified in the Fee Letter, or
otherwise separately agreed upon, between the Borrower and the Administrative
Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.12  Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)    Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate.

(d)    The Loans comprising each Alternative Currency Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.



39

--------------------------------------------------------------------------------

 

 

(e)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, such overdue amount shall bear interest at the Default Rate.

(f)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(g)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to an Alternative Currency Loan comprised of
Pounds Sterling shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.13  Alternate Rate of Interest.    

If prior to the commencement of any Interest Period for a Eurodollar Borrowing
or an Alternative Currency Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or an Alternative
Currency Borrowing, as applicable, shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing, and if any Borrowing Request requests an Alternative
Currency Borrowing, such Borrowing shall be made as a Borrowing bearing interest
at the Interpolated Rate; provided that if the circumstances



40

--------------------------------------------------------------------------------

 

 

giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

Section 2.14  Increased Costs.

(a)    Increased Costs Generally.  If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)   impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or other Recipient, the
Borrower will pay to such Lender, Issuing Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    Capital Requirements.  If any Lender or Issuing Lender determines that
any Change in Law affecting such Lender or Issuing Lender or any lending office
of such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.



41

--------------------------------------------------------------------------------

 

 

(c)    Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its respective holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.

(d)    Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof); provided further that no Lender shall
seek compensation from the Borrower unless such Lender is actively seeking
compensation from other similarly situated borrowers as well.

Section 2.15  Break Funding Payments.

In the event of (a) the payment by an Obligor of any principal of any Eurodollar
Loan or Alternative Currency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan or Alternative Currency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, or continue any Eurodollar Loan or Alternative Currency Loan on
the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan or Alternative Currency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (but excluding any anticipated lost profits).  In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.

Section 2.16  Taxes.    



42

--------------------------------------------------------------------------------

 

 

(a)    Defined Terms.  For purposes of this Section 2.16, the term “Lender”
includes the Issuing Lender and the term “applicable law” includes FATCA.

(b)    Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Obligor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower.  The Obligors shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Indemnification by the Borrower.  The Obligors shall jointly and
severally  indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Notwithstanding the
preceding sentence, the Borrower shall not be required to indemnify a Recipient
pursuant to this Section 2.16(d) for any Indemnified Taxes unless such Recipient
(or the Administrative Agent on such Recipient’s behalf) notifies the Borrower
of the indemnification claim for such Indemnified Taxes no later than 180 days
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon such Recipient for payment of such Indemnified Taxes,
and (ii) the date on which such Recipient has made payment of such Indemnified
Taxes to the relevant Governmental Authority (except that, if the Indemnified
Taxes imposed or asserted giving rise to such claims are retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses



43

--------------------------------------------------------------------------------

 

 

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)    Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.  (i)Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(g)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:



44

--------------------------------------------------------------------------------

 

 

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (or applicable successor form); or

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN
(or applicable successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.16-4 on behalf of each such direct and indirect
partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA



45

--------------------------------------------------------------------------------

 

 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.17  Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
on Loans denominated in Dollars (whether of principal, interest, fees or
reimbursement of LC



46

--------------------------------------------------------------------------------

 

 

Disbursements in Dollars, or of amounts payable under Section 2.14,  2.15 or
2.16, or otherwise) prior to 2:00 p.m., Houston, Texas time, on the date when
due in Dollars, in immediately available funds, without set-off or
counterclaim.  The Borrower shall make each payment required to be made by it
hereunder on Loans denominated in an Alternative Currency (whether of principal,
interest, fees or reimbursements of LC Disbursements in an Alternative Currency,
or of amounts payable under Section 2.14,  2.15 or 2.16, or otherwise) on the
date when due in the applicable Alternative Currency, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All payments in Dollars shall be made to the Administrative
Agent at its offices at 712 Main Street, Houston, Texas, except payments to be
made directly to the Issuing Lender or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14,  2.15,  2.16 and
10.03 shall be made directly to the Persons entitled thereto.  All payments in
Alternative Currencies shall be made to the Alternative Currency Agent at the
place designated by the Alternative Currency Agent in its notice therefor,
except payments to be made directly to the Issuing Lender or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
 2.15,  2.16 and 10.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent or the Alternative Currency Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent or the Alternative Currency Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the



47

--------------------------------------------------------------------------------

 

 

express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c),  2.05(d) or (e),  2.06(b) or 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

Section 2.18  Mitigation Obligations; Replacement of Lenders. 

(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower shall pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.



48

--------------------------------------------------------------------------------

 

 

(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or any Lender
suspends its obligation to fund Eurocurrency Loans pursuant to Section 2.13, or
any Lender refuses to consent to an amendment, modification or waiver of this
Agreement that requires consent of 100% of the Lenders pursuant to Section 10.02
hereof, then the Borrower may, at its sole expense, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Lender), which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment is expected to result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.19  Increase of Commitments.

Provided there exists no Event of Default, the Borrower may, during the period
beginning on the Effective Date to and including the date that is six months
prior to the Termination Date, by written notice to the Administrative Agent
executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section being called an “Increasing
Lender”), which may include any Lender, cause the Commitments to be extended by
the Increasing Lenders (or cause the Commitments of the Increasing Lenders to be
increased, as the case may be) in an amount for each Increasing Lender set forth
in such notice; provided, that (i) each extension of new Commitments or increase
in existing Commitments pursuant to this paragraph shall result in the aggregate
Commitments being increased by no less than $25,000,000, (ii) no extension of
new Commitments or increase in existing Commitments pursuant to this paragraph
may result in the aggregate Commitments exceeding $500,000,000, (iii) each
Increasing Lender, if not already a Lender hereunder (any such Increasing
Lender, a “New Lender”), shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld), (iv) each New Lender
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed New Lender Agreement and (v) an in no event
shall any existing Lender be required to increase its Commitment.  New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this paragraph.  Upon
the effectiveness of any New Lender Agreement to which any New Lender is a
party, (i) such New Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges accorded
a Lender hereunder and subject to all obligations of a



49

--------------------------------------------------------------------------------

 

 

Lender hereunder and (ii) Schedule 2.01 shall be deemed to have been amended to
reflect the Commitment of such New Lender as provided in such New Lender
Agreement.  Upon the effectiveness of any increase pursuant to this Section 2.19
in the Commitment of a Lender already a party hereto, Schedule 2.01 shall be
deemed to have been amended to reflect the increased Commitment of such Lender. 
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section 2.19
unless, on the date of such increase, the Administrative Agent shall have
received a certificate, dated as of the effective date of such increase and
executed by a Financial Officer, to the effect that the conditions set forth in
paragraphs (a), (b) and (d) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase and attaching resolutions of the Borrower approving such
increase).  Following any extension of a new Commitment or increase of a
Lender’s Commitment pursuant to this paragraph, any Loans outstanding prior to
the effectiveness of such increase or extension shall continue to be outstanding
until the ends of the respective Interests Periods applicable thereto, and shall
then be repaid and, if the Borrower shall so elect, refinanced with new Loans
made pursuant to Section 2.01(a) ratably in accordance with the Commitments in
effect following such extension or increase.

Section 2.20  Defaulting Lenders.    

(a)    Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii)   Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2,17 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to cash collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j);  fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j);  sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lenders as a result of any judgment of
a court



50

--------------------------------------------------------------------------------

 

 

of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposure and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.20(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)   Certain Fees.  (A)No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender). 

(B)    Each Defaulting Lender shall be entitled to receive participation fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.05(j). 

(C)    With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Exposure or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are



51

--------------------------------------------------------------------------------

 

 

satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment or the Revolving Credit Exposure of any Non-Defaulting Lender
denominated in Alternative Currencies to exceed such Non-Defaulting Lender’s
Commitment in Alternative Currencies, calculated at the time of such
reallocation.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.05(j).

(b)    Defaulting Lender Cure.  If the Borrower, the Administrative Agent and
each Swingline Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)    New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III
Representations and Warranties

The Borrower, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:

Section 3.01  Organization.





52

--------------------------------------------------------------------------------

 

 

Each of the Borrower and the Restricted Subsidiaries on the date this
representation is made or deemed to be made (i) to the extent applicable, is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, (ii) has the requisite power and authority to
conduct its business in each jurisdiction as it is presently being conducted,
and (iii) to the extent applicable, is duly qualified or licensed to conduct
business and is in good standing in each such jurisdiction.  As of the Effective
Date, other than those jurisdictions listed on Schedule 3.01, there are no
jurisdictions in which the Borrower’s or any Restricted Subsidiary’s failure to
be qualified or be in good standing, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  As of the Effective
Date, no proceeding to dissolve any Obligor is pending or, to the Borrower’s
knowledge, threatened.

Section 3.02  Authority Relative to this Agreement.

Each of the Obligors has the power and authority to execute and deliver this
Agreement and the other Loan Documents to which it is a party and to perform its
obligations hereunder and thereunder.  The Transactions have been duly
authorized by all necessary corporate, partnership or limited liability company
action on the part of each Obligor that is a party thereto.  This Agreement and
the other Loan Documents have been duly and validly executed and delivered by
each Obligor party thereto and constitute the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity).

Section 3.03  No Violation.

Except as set forth in Schedule 3.03, the Transactions will not:

(a)    result in a breach of the articles or certificate of incorporation,
bylaws, partnership agreement or limited liability company agreement of the
Borrower or any Restricted Subsidiary or any resolution currently in effect
adopted by the Board of Directors, shareholders, partners, members or managers
of the Borrower or any Restricted Subsidiary;

(b)    result in the imposition of any Lien on any of the Equity Interests of
the Borrower or any Restricted Subsidiary or any of their respective assets
other than the Liens created under the Loan Documents;

(c)    result in, or constitute an event that, with the passage of time or
giving of notice or both, would be, a breach, violation or default (or give rise
to any right of termination, cancellation, prepayment or acceleration) under (i)
any agreement evidencing Indebtedness or any other material agreement to which
the Borrower or any Restricted Subsidiary is a party or by which its properties
or assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Borrower or any Restricted Subsidiary;

(d)    require the Borrower or any Restricted Subsidiary to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents, (iii) filings



53

--------------------------------------------------------------------------------

 

 

required under applicable securities Laws, (iv) such as are required regardless
of whether this Agreement is entered into by the Borrower or any Restricted
Subsidiary, or (v) those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect; or

(e)    violate any Law or Order applicable to the Borrower or any Restricted
Subsidiary or by which their respective properties or assets may be bound.

Section 3.04  Financial Statements.

The Borrower has previously furnished to the Administrative Agent the audited
consolidated balance sheets of the Borrower and its Subsidiaries as of December
31, 2013, and the related consolidated statements of operation, cash flows and
changes in shareholders’ equity for the fiscal year then ended, the notes
accompanying such financial statements, and the report of KPMG LLP.  Such
financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of their respective dates and
the results of operations and cash flows of the Borrower and its Subsidiaries
for the periods ended on such dates in accordance with GAAP for the periods
covered thereby, subject, in the case of interim financial statements, to normal
year-end adjustments, reclassifications and absence of footnotes.  Since
December 31, 2013, there has been no change that could reasonably be expected to
have a Material Adverse Effect.

Section 3.05  No Undisclosed Liabilities.

Except as set forth in Schedule 3.05 or as disclosed to the Administrative Agent
and each Lender in accordance with Section 5.02(b), neither the Borrower nor any
Restricted Subsidiary has any material liabilities or obligations of any nature
(whether absolute, accrued, contingent or otherwise) except for (i) liabilities
or obligations referred to, reflected or reserved against in the financial
statements most recently delivered by the Borrower pursuant to Section 4.01(g)
or Section 5.01, as applicable, (ii) current liabilities incurred in the
ordinary course of business since the date of such financial statements,
(iii) liabilities or obligations that are not required to be included in
financial statements prepared in accordance with GAAP, (iv) liabilities or
obligations arising under Governmental Approvals or contracts to which the
Borrower or any Restricted Subsidiary is a party or otherwise subject, and
(v) other Permitted Indebtedness.

Section 3.06  Litigation.

Except as disclosed to the Administrative Agent and each Lender in accordance
with Section 5.02(c), the Borrower’s most recent form 10-K and form 10-Q filed
with the SEC describe each action, suit or proceeding pending before any
Governmental Authority or arbitration panel, or to the knowledge of the Borrower
or any Restricted Subsidiary, threatened, (a) involving the Transactions, or (b)
against the Borrower or any Restricted Subsidiary regarding the business or
assets owned or used by the Borrower or any Restricted Subsidiary that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.07  Compliance with Law.





54

--------------------------------------------------------------------------------

 

 

Except as set forth in Schedule 3.07, (i) each of the Borrower and the
Restricted Subsidiaries is in compliance with each Law that is or was applicable
to it or to the conduct or operation of its business or the ownership or use of
any of its assets except where the failure to be in compliance, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and (ii) as of the Effective Date, neither the Borrower nor any
Restricted Subsidiary has received any notice of, nor does any of them have
knowledge of, the assertion by any Governmental Authority or other Person of any
such violation.

Section 3.08  Properties.

Each of the Borrower and the Restricted Subsidiaries owns (with good and
defensible title in the case of real property, subject only to the matters
permitted by the following sentence), or have valid leasehold interests in, all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) material to its business, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted.  All such
properties and assets are free and clear of all Liens except Permitted Liens and
are not, in the case of real property, subject to any rights of way, building
use restrictions, exceptions, variances, reservations, or limitations of any
nature which would materially interfere with an Obligor’s ability to conduct its
business as currently conducted.  The properties of the Borrower and the
Restricted Subsidiaries, taken as a whole, as to tangible, personal property,
are in good operating order, condition and repair (ordinary wear and tear
excepted).

Section 3.09  Intellectual Property. 

(a)    As of the Effective Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights owned by the Borrower or any Restricted Subsidiary
(the “Intellectual Property”) has been declared invalid or is the subject of a
pending or, to the knowledge of the Borrower or any Restricted Subsidiary,
threatened action for cancellation or a declaration of invalidity, and there is
no pending judicial proceeding involving any claim, and neither the Borrower nor
any Restricted Subsidiary has received any written notice or claim of any
infringement, misuse or misappropriation by the Borrower or any Restricted
Subsidiary of any patent, trademark, trade name, copyright, license or similar
intellectual property right owned by any third party, except as described in
Schedule 3.09.

(b)    To the knowledge of the Borrower and the Restricted Subsidiaries, except
as set forth in Schedule 3.09, the conduct by the Borrower and the Restricted
Subsidiaries of their respective businesses as presently conducted does not
conflict with, infringe on, or otherwise violate any copyright, trade secret, or
patent rights of any Person except where such conflict, infringement or
violation could not reasonably be expected to have a Material Adverse Effect.

Section 3.10  Taxes.

The Borrower and the Restricted Subsidiaries have filed all Federal, state and
other tax returns and reports required to be filed, and have paid all Federal,
state and other Taxes imposed upon them or their properties, income or assets
otherwise due and payable, except (a) where the failure to file such tax returns
or pay such Taxes could not be reasonably expected to have a



55

--------------------------------------------------------------------------------

 

 

Material Adverse Effect or (b) to the extent such Taxes are being actively
contested by the Borrower or any Restricted Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

Section 3.11  Environmental Compliance.

Except as set forth in Schedule 3.11,

(a)    neither the Borrower nor any Restricted Subsidiary is in violation of any
Environmental Law or is subject to any Environmental Liability, except to the
extent such violation or such liability, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;

(b)    neither the Borrower nor any Restricted Subsidiary has received any
written notice of any claim with respect to any Environmental Liability which
claims are currently outstanding or know of any basis for any Environmental
Liability, except to the extent such liability, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(c)    neither the Borrower nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;

(d)    there is no proceeding pending against the Borrower or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Borrower or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Borrower or any Restricted Subsidiary, such determination, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;

(e)    neither the Borrower nor any Restricted Subsidiary has knowledge that any
Hazardous Material has been or is currently being generated, processed, stored
or released (or is subject to a threatened release) from, on or under any real
property owned or operated by the Borrower or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and

(f)    to the knowledge of the Borrower and the Restricted Subsidiaries, there
is no underground storage tank located at any real property owned or operated by
the Borrower or any Restricted Subsidiary, except to the extent that the
presence of such tank, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 3.12  Labor Matters.





56

--------------------------------------------------------------------------------

 

 

As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened.  The hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other Law dealing
with such matters except to the extent such violation, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or any Restricted Subsidiary
except to the extent that the nonpayment of such, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  The consummation of the Transactions to occur on the Effective Date and
the borrowing of Loans, use of proceeds thereof and issuance of Letters of
Credit hereunder after the Effective Date will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.

Section 3.13  Investment Company Status.

Neither the Borrower nor any Restricted Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

Section 3.14  Insurance.

Insurance maintained in accordance with Section 5.05 is in full force and
effect.

Section 3.15  Solvency.

Immediately after the consummation of the Transactions to occur on the Effective
Date, and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries on a going concern basis
and on a consolidated basis, is greater than the total amount of debts and other
liabilities of the Borrower and the Restricted Subsidiaries, on a consolidated
basis; (b) the present fair saleable value of the assets of the Borrower and the
Restricted Subsidiaries on a going concern basis and on a consolidated basis is
not less than the amount that could reasonably be expected to be required to pay
the probable liability of their debts and other liabilities, on a consolidated
basis, as they become absolute and matured; (c) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities as they become absolute and mature; and (d) the Borrower and the
Restricted Subsidiaries are not engaged in, and are not about to be engaged in,
business or a transaction for which the Borrower’s and the Restricted
Subsidiaries’ assets, on a consolidated basis, would constitute unreasonably
small capital.  For purposes of this Section 3.15, (a) “fair value” shall mean
the amount at which the assets of an entity would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having knowledge of the relevant facts, neither being under any compulsion
to act, with equity to both; and (b) “present fair saleable value” shall mean
the amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount which could be obtained for such
properties



57

--------------------------------------------------------------------------------

 

 

within such period by a capable and diligent businessman from an interested
buyer who is willing to purchase under ordinary selling conditions.

Section 3.16  ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

Section 3.17  Disclosure.

None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 3.18  Margin Stock.

No part of any Borrowing or any Swingline Loan shall be used at any time, to
purchase or carry margin stock (within the meaning of Regulation U) in violation
of Regulation U or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulation U.  Neither the Borrower
nor any Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any such margin stock.  No part of the proceeds of any Borrowing
will be used for any purpose which violates, or which is inconsistent with, any
regulations promulgated by the Board.

Section 3.19  Anti-Corruption Laws and Sanctions. 

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents (acting in such agent’s capacity as agent for the
Obligors), are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or any of
their respective directors, officers or employees, or (b) to the knowledge of
Borrower, any agent of the Borrower or any Subsidiary acting in its capacity as
agent for the Obligors in connection with the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.



58

--------------------------------------------------------------------------------

 

 

ARTICLE IV
Conditions

Section 4.01  Effective Date

The effectiveness of this Agreement is subject to the conditions precedent that
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b)    The Administrative Agent shall have received the Ratification Agreement
executed by the parties thereto.

(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing, to the extent
applicable, of each Obligor and each Restricted Subsidiary, the authorization of
the Transactions to occur on the Effective Date, the authority of each natural
Person executing any of the Loan Documents on behalf of any Obligor and any
other legal matters relating to the Obligors, this Agreement or the Transactions
to occur on the Effective Date, all in form and substance reasonably
satisfactory to the Administrative Agent.

(d)    Each Lender requesting a promissory note evidencing Loans made by such
Lender shall have received from the Borrower a promissory note payable to such
Lender in a form approved by the Administrative Agent in its reasonable
discretion.

(e)    The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(f)    The Administrative Agent shall have received a certificate from the
Borrower confirming receipt of all material governmental and third party
approvals, if any, necessary in connection with the financing contemplated
hereby.

(g)    The Lenders shall have received audited consolidated financial statements
of the Borrower for the fiscal year ended December 31, 2013.

(h)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(i)    The Administrative Agent shall have received reports of UCC, tax and
judgment Lien searches conducted by a reputable search firm with respect to each
of the Borrower and the



59

--------------------------------------------------------------------------------

 

 

Restricted Subsidiaries from their respective jurisdiction of formation and such
reports shall not disclose any Liens other than Permitted Liens.

(j)    To the extent not previously delivered pursuant to the Existing Credit
Agreement, all membership and stock certificates of each Subsidiary of the
Borrower described on Annex 3 to the Security Agreement shall have been
delivered to Administrative Agent together with related stock and membership
powers executed in blank by the Borrower.

(k)    The Administrative Agent shall have received evidence of insurance
coverage of the Borrower and the Restricted Subsidiaries, which coverage shall
be consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.

(l)    The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by them under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and their respective internal policies.

Section 4.02  Each Credit Event

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

(a)    The representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided, that to the extent such
representations and warranties were made as of a specific date, the same shall
be required to have been true and correct in all material respects as of such
specific date; provided further, in either case, to the extent any such
representation or warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation or warranty shall be true and correct
in all respects.

(b)    No Material Adverse Effect shall have occurred;

(c)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the Administrative Agent and the Issuing Lender
shall have received a request for the issuance of a Letter of Credit as required
by Section 2.05(b); and

(d)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
and (d) of this Section 4.02.



60

--------------------------------------------------------------------------------

 

 

ARTICLE V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:

Section 5.01  Financial Statements

The Borrower will furnish to the Administrative Agent and each Lender:

(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Borrower, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
or exception as to the scope of such audit by reason of any limitation which is
imposed by the Borrower) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP;

(b)    within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Borrower, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end adjustments,
reclassifications and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower substantially
in the form attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) and
(i) certifying that the representations and warranties of the Borrower and the
Restricted Subsidiaries contained in Article III and the Security Documents were
true and correct in all material respects when made, and are repeated at and as
of the date of such Compliance Certificate and are true and correct in all
material respects at and as of such date, except for such representations and
warranties as are by their express terms limited to a specific date, (ii)
certifying that, since the later of the Effective Date or the most recent
Compliance Certificate, no change has occurred in the business, financial
condition or results of operations of the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect, (iii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iv) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.16,  6.17 and 6.18, (v) certifying
compliance with Section 5.09(b),  (c) and (d), or, with respect to the
certification to be made under Section 5.09(d), if such certification



61

--------------------------------------------------------------------------------

 

 

cannot be made at the time such Compliance Certificate is to be delivered,
Borrower shall describe the actions that the Borrower proposes to take in order
to comply with Section 5.09(d) within the time period set forth therein, (vi)
containing any notification by the Borrower of the elimination of the effect of
any change in GAAP in accordance with Section 1.04, (vii) setting forth a
comparison of the Consolidated Adjusted Pro Forma EBITDA as shown on most recent
Compliance Certificate to the Consolidated Adjusted EBITDA for the same period,
and (viii) including a reasonably detailed description of any adjustments
attributable to Business Acquisitions as described in the definition of
Consolidated Adjusted Pro Forma EBITDA which are included by the Borrower in its
calculation of Consolidated Adjusted Pro Forma EBITDA for the period covered by
such Compliance Certificate;

(d)    promptly upon receipt of any written complaint, order, citation, notice
or other written communication from any Person with respect to, or upon the
Borrower or any of its Subsidiaries obtaining knowledge of, (i) the existence or
alleged existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Borrower or any Restricted Subsidiary, (ii) any
release of Hazardous Materials on such property or any part thereof in a
quantity that is reportable under any applicable Environmental Law, and (iii)
any pending or threatened proceeding for the termination, suspension or
non-renewal of any permit required under any applicable Environmental Law, in
each case under clause (i), (ii) or (iii) above, in which there is a reasonable
likelihood of an adverse decision or determination that could reasonably be
expected to result in a Material Adverse Effect, a certificate of a Financial
Officer of the Borrower, setting forth the details of such matter and the
actions, if any, that the Borrower or such Restricted Subsidiary is required or
proposes to take;

(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(f)    promptly following any request therefor, such information evidencing any
adjustments attributable to Business Acquisitions as described in the definition
of Consolidated Adjusted Pro Forma EBITDA and included in a Compliance
Certificate delivered pursuant to clause (c) above;

(g)    within 90 days after the end of each fiscal year, copies of certificates
evidencing or other evidence of all material insurance coverage maintained by
the Borrower and the Restricted Subsidiaries; and

(h)    within 90 days after the end of each fiscal year, an annual budget of the
Borrower and the Restricted Subsidiaries for the following fiscal year.

Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have



62

--------------------------------------------------------------------------------

 

 

access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02  Notices of Material Events

The Borrower will furnish to the Administrative Agent and each Lender promptly
and, in any event, within five Business Days after acquiring knowledge thereof,
written notice of the following:

(a)    the occurrence of any Event of Default and the action that the Borrower
or any Restricted Subsidiary is taking or proposes to take with respect thereto;

(b)    the incurrence of any material liability or obligation of any nature
(whether absolute, accrued, contingent or otherwise) by the Borrower or any
Restricted Subsidiary, other than such liabilities and obligations referenced in
clauses (i) through (v) of Section 3.05;

(c)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or that in any manner questions the validity of the Loan Documents;

(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect; and

(e)    the date on which failure to comply with the limitations described in
Section 5.09(d) first becomes known to any Financial Officer.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03  Existence; Conduct of Business

Each Obligor shall and shall cause each Restricted Subsidiary to do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except to the extent failure
to maintain or preserve could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
other transaction permitted under this Agreement.





63

--------------------------------------------------------------------------------

 

 

Section 5.04  Payment of Obligations

Each Obligor shall and shall cause each Restricted Subsidiary to pay its
obligations, including liabilities for Taxes before the same shall become
delinquent or in default, except (a) past due Taxes for which no fine, penalty,
interest, late charge or loss has been assessed, (b) where the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
such Obligor or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) where the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.05  Maintenance of Properties; Insurance

Each Obligor shall and shall cause each Restricted Subsidiary to (a) keep and
maintain all property material to the conduct of the business of the Obligors
and the Restricted Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, and (b) subject to Section 5.14,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

Section 5.06  Books and Records; Inspection Rights

Each Obligor shall and shall cause each Restricted Subsidiary to keep proper,
complete and consistent books of record that are true and correct in all
material respects with respect to such Person’s operations, affairs, and
financial condition.  Each Obligor shall and shall cause each Restricted
Subsidiary to permit any representatives designated by the Administrative Agent,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (provided that in the
absence of an Event of Default, the representatives of the Administrative Agent
shall not visit or inspect such properties more often than once per calendar
year), subject in each case, to any restrictions or confidentiality agreements
existing in favor of third parties.

Section 5.07  Compliance with Laws

Each Obligor shall and shall cause each Restricted Subsidiary to comply with all
Laws (excluding Laws referenced in Sections 5.10 and 5.12, which compliance
shall be governed by such Sections) and Orders applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.08  Use of Proceeds and Letters of Credit

The proceeds of the Loans and Letters of Credit will be used only to (i) pay the
fees, expenses and other transaction costs of the Transactions and (ii) fund
working capital needs and general corporate purposes of the Borrower and the
Restricted Subsidiaries, including the making of Business Acquisitions and other
acquisitions of property.  No part of the proceeds of



64

--------------------------------------------------------------------------------

 

 

any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.  The Borrower will not request any Borrowing or Letter
of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

Section 5.09  Additional Guarantees and Security Documents.

(a)    The Borrower at all times shall cause all Material Domestic Subsidiaries
that are Restricted Subsidiaries to be Guarantors.

(b)    If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues of the Unrestricted Subsidiaries exceed ten percent (10%) of the
aggregate total consolidated revenue of the Borrower and all of its Subsidiaries
for the most recently ended period of four (4) fiscal quarters or (ii) the book
value of the aggregate consolidated assets of the Unrestricted Subsidiaries
exceeds ten percent (10%) of the book value of the aggregate total consolidated
assets of the Borrower and all of its Subsidiaries for the most recently ended
period of four (4) fiscal quarters, the Borrower shall promptly cause one or
more of said Unrestricted Subsidiaries to be designated as a Restricted
Subsidiary, such that, after giving effect to such designation, both the
aggregate consolidated revenues and the book value of the aggregate consolidated
assets of all Unrestricted Subsidiaries are less than ten percent (10%) of the
total consolidated revenue and total book value of the consolidated assets of
the Borrower and all of its Subsidiaries.  In addition, (i) to the extent that
such new Restricted Subsidiary is a Material Domestic Subsidiary, the Borrower
or any Guarantor, as applicable, shall cause such new Restricted Subsidiary to
execute an Addendum and deliver to the Administrative Agent such other documents
relating to such new Restricted Subsidiary as the Administrative Agent shall
reasonably request and (ii) to the extent that such new Restricted Subsidiary is
a First-Tier Foreign Subsidiary or a CFC Holding Company, (A) the Borrower or
Guarantor, as applicable, shall execute an Addendum and shall deliver to the
Administrative Agent such other documents relating to such new First-Tier
Foreign Subsidiary or CFC Holding Company as the Administrative Agent shall
reasonably request that are necessary to pledge 66% of the Equity Interests of
such new First-Tier Foreign Subsidiary or CFC Holding Company and (B) for the
avoidance of doubt, no Equity Interests of a Foreign Subsidiary that is not a
First-Tier Foreign Subsidiary shall be pledged.

(c)    If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues of Immaterial Domestic Subsidiaries that are not Guarantors exceed ten
percent (10%) of the aggregate total consolidated revenue of the Borrower and
all of its Subsidiaries for the most recently ended period of four (4) fiscal
quarters or (ii) the book value of the aggregate consolidated assets of the
Immaterial Domestic Subsidiaries that are not Guarantors exceeds ten percent
(10%) of the book value of the aggregate total consolidated assets of the
Borrower and all of its Subsidiaries for the most recently ended period of four
(4) fiscal quarters, the Borrower or any Restricted Subsidiary, as applicable,
shall promptly cause one or more of said Immaterial Domestic Subsidiaries to
execute an Addendum and deliver to the Administrative Agent such



65

--------------------------------------------------------------------------------

 

 

other documents relating to such Immaterial Domestic Subsidiary as the
Administrative Agent shall reasonably request, such that, after giving effect to
such Addendum, both the aggregate consolidated revenues and the book value of
the aggregate consolidated assets of all Immaterial Domestic Subsidiaries that
are not Guarantors are less than ten percent (10%) of the total consolidated
revenue and total book value of the consolidated assets of the Borrower and all
of its Subsidiaries.  In addition, any such Immaterial Domestic Subsidiary that
becomes a Guarantor shall also be designated as a Restricted Subsidiary, to the
extent not already a Restricted Subsidiary.

(d)    If as of the end of any fiscal quarter, (i) the aggregate Consolidated
Adjusted EBITDA attributable to Restricted Subsidiaries that are not Guarantors
exceeds forty percent (40%) of the Consolidated Adjusted EBITDA of the Borrower
and all Restricted Subsidiaries or (ii) the book value of aggregate consolidated
assets of the Restricted Subsidiaries that are not Guarantors exceeds forty
percent (40%) of the aggregate total consolidated assets of the Borrower and all
Restricted Subsidiaries, in each case, for the most recently ended period of
four (4) fiscal quarters, the Borrower shall, on or before the date that is one
hundred twenty (120) days after the earlier to occur of (x) the date on which
failure to comply with the foregoing limitations first becomes known to any
Financial Officer or (y) the date on which the Borrower delivers the Compliance
Certificate for such fiscal quarter, demonstrate compliance with the foregoing
restrictions.  For the avoidance of doubt, no Default or Event of Default shall
be deemed to exist during the pendency of such one hundred twenty (120)-day
period.

(e)    Within 30 days after the Borrower acquires or creates a new Subsidiary,
the Borrower shall notify the Administrative Agent and shall provide the
constituent documents for such new Subsidiary, and (i) to the extent that such
Subsidiary is a Material Domestic Subsidiary that is a Restricted Subsidiary or
to the extent such Subsidiary would otherwise be required to be a Guarantor
under clause (b) or (c) above, the Borrower or any Subsidiary, as applicable,
shall cause such new Subsidiary to execute an Addendum and deliver to the
Administrative Agent such other documents relating to such new Subsidiary as the
Administrative Agent shall reasonably request in order to comply with the
requirements of this Section and (ii) to the extent that such Subsidiary is not
a Material Domestic Subsidiary that is a Restricted Subsidiary, the Borrower
shall or shall cause its Subsidiaries to execute an Addendum and deliver to the
Administrative Agent such other documents relating to such new Subsidiary as the
Administrative Agent shall reasonably request, including any documents necessary
to pledge all of the capital stock or other Equity Interests in all Restricted
Subsidiaries; provided, in the case of a Restricted Subsidiary that is a Foreign
Subsidiary or a CFC Holding Company, (i) only 66% of the capital stock or Equity
Interests of a Foreign Subsidiary that is a First-Tier Foreign Subsidiary shall
be pledged and (ii) only 66% of the capital stock or Equity Interests of a CFC
Holding Company shall be pledged, and (iii) none of the capital stock or Equity
Interests of any Foreign Subsidiary that is not First-Tier Foreign Subsidiary
shall be pledged.

(f)    At any time, the Borrower may, in its sole discretion, elect to cause one
or more Restricted Subsidiaries that are not then Guarantors to become Obligors
by notifying the Administrative Agent of such election and causing such
Restricted Subsidiary to execute an Addendum and deliver such Addendum to the
Administrative Agent together with such other documents relating to such new
Obligor as the Administrative Agent shall reasonably request.

Section 5.10  Compliance with ERISA





66

--------------------------------------------------------------------------------

 

 

In addition to and without limiting the generality of Section 5.07, each Obligor
shall and shall cause each Restricted Subsidiary to (a) comply in all material
respects with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all employee benefit plans
(as defined in ERISA) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) not take any action or fail to take action the result of which could
be (i) a liability to the PBGC (other than liability for PBGC premiums) or (ii)
a past due liability to any Multiemployer Plan, except to the extent such
liability could not reasonably be expected to result in a Material Adverse
Effect, (c) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or any tax under the Code, except to the extent
such penalty or tax could not reasonably be expected to result in a Material
Adverse Effect, (d) operate each employee benefit plan in such a manner that
could not reasonably be expected to result in the incurrence of any material tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code except to the extent such
tax liability or liability to any qualified beneficiary could not reasonably be
expected to have a Material Adverse Effect and (e) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any employee benefit plan as may be reasonably requested by the Administrative
Agent.

Section 5.11  Compliance With Agreements

Each Obligor shall and shall cause each Restricted Subsidiary to comply in all
respects with each material contract or agreement to which it is a party, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect; provided that such Obligor or Restricted Subsidiary may
contest any such contract or agreement or any portion thereof in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.

Section 5.12  Compliance with Environmental Laws; Environmental Reports

Each Obligor shall and shall cause each Restricted Subsidiary to (i) comply with
all Environmental Laws applicable to its operations and real property except to
the extent that the failure to comply could not reasonably be expected to result
in a Material Adverse Effect; (ii) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and (iii)
conduct any Response in accordance with Environmental Laws except to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

Section 5.13  Maintain Business

Each Obligor shall and shall cause each Restricted Subsidiary to continue to
engage primarily in the business or businesses being conducted on the Effective
Date and other reasonable expansions and extensions of such business.





67

--------------------------------------------------------------------------------

 

 

Section 5.14  Further Assurances

Each Obligor shall and shall cause each Restricted Subsidiary to execute,
acknowledge and deliver, at its own cost and expense, all such further acts,
documents and assurances as may from time to time be reasonably necessary or as
the Majority Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Loan Documents, including all such actions to
establish, preserve, protect and (to the extent required under the Security
Documents or as otherwise provided in this Agreement) perfect the estate, right,
title and interest of the Lenders, or the Administrative Agent for the benefit
of the Lenders, to the Collateral (including Collateral acquired after the date
hereof).

ARTICLE VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Administrative Agent and the Lenders that:

Section 6.01  Indebtedness.

None of the Obligors or any Restricted Subsidiary will create, incur, assume or
permit to exist any Indebtedness, except:

(a)    Indebtedness created hereunder or under any of the Loan Documents;

(b)    Existing Indebtedness and any Indebtedness incurred in connection with
the refinancing thereof, so long as (i) the principal amount of such
Indebtedness does not increase, (ii) such Indebtedness does not have a maturity
date shorter than six (6) months following the Termination Date and (iii) such
Indebtedness has covenants, taken as a whole, that are no more restrictive than
the terms of the Loan Documents in any material respects;

(c)    Indebtedness incurred to finance the acquisition, construction or
improvement of any assets by an Obligor or any Restricted Subsidiary that is a
Domestic Subsidiary, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets by an Obligor or
any Restricted Subsidiary that is a Domestic Subsidiary or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any of such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness outstanding under this clause (c) shall not exceed $25,000,000 at
any time;

(d)    Indebtedness incurred to finance the acquisition, construction or
improvement of any assets by any Restricted Subsidiary that is a Foreign
Subsidiary, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets by any Restricted Subsidiary
that is a Foreign Subsidiary or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any of
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that the



68

--------------------------------------------------------------------------------

 

 

aggregate principal amount of Indebtedness outstanding under this clause (d)
shall not exceed $25,000,000 at any time;

(e)    Indebtedness (i) owed by one Obligor to another Obligor, (ii) owed by an
Obligor to any Restricted Subsidiary that is not an Obligor or (iii) owed by a
Restricted Subsidiary that is not an Obligor to an Obligor provided that the
aggregate amount of Indebtedness outstanding pursuant to this clause (iii) shall
not exceed $50,000,000, at any time, when combined with amounts outstanding
under Section 6.05(e), without duplication;

(f)    Indebtedness of any Restricted Subsidiary in existence on the date on
which such Restricted Subsidiary is acquired by the Borrower (but not incurred
or created in connection with such acquisition); provided (i) neither the
Borrower nor any other Restricted Subsidiary has any obligation with respect to
such Indebtedness, (ii) none of the properties of the Borrower or any other
Restricted Subsidiary is bound with respect to such Indebtedness and (iii) the
aggregate principal amount of all Indebtedness outstanding under this clause (f)
shall not exceed $10,000,000 at any time;

(g)    Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;

(h)    Indebtedness associated with accounts payable incurred in the ordinary
course of business that are not more than ninety (90) days past due or which are
being actively contested by the Borrower or the applicable Restricted Subsidiary
in good faith and by appropriate action and for which adequate reserves have
been maintained in accordance with GAAP;

(i)    Indebtedness constituting Investments permitted by clauses (f) and (h) of
Section 6.05;

(j)    Indebtedness incurred pursuant to Swap Agreements permitted by Section
6.06;

(k)    other Indebtedness in an aggregate amount not to exceed $50,000,000
outstanding at any time;

(l)    guarantees of Indebtedness permitted by clauses (c), (d), (j) and (k) of
this Section; and

(m)    other unsecured Indebtedness so long as the Total Net Leverage Ratio at
the time of incurrence of such Indebtedness, and after giving pro forma effect
thereto, is less than 3.5 to 1.0; provided, the proceeds of any such newly
incurred Indebtedness shall not be included in the calculation of the Total Net
Leverage Ratio for purposes of determining pro forma compliance with such ratio
(it being understood that this proviso shall not exclude Unencumbered Balance
Sheet Cash that is not attributable to such newly incurred Indebtedness).

Section 6.02  Liens

None of the Obligors or any Restricted Subsidiary will create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:



69

--------------------------------------------------------------------------------

 

 

(a)    Permitted Encumbrances;

(b)    Liens created by the Security Documents;

(c)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02;  provided
that (i) such Lien shall not apply to any property or asset of the Borrower or
any Restricted Subsidiary other than such property or asset to which such Lien
applies on the Effective Date and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof in accordance with Section 6.01;  

(d)    Liens on assets acquired, constructed or improved by the Borrower or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) or (d) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such assets and (iv) such Liens shall not apply to any
other property or assets of the Borrower or any Restricted Subsidiary other than
the proceeds of, and insurance proceeds related to, such assets;

(e)    Liens on assets of any Restricted Subsidiary in existence on the date
such Restricted Subsidiary is acquired by the Borrower (but not created in
connection with such acquisition) securing Indebtedness permitted under Section
6.01(f);  provided that (i) such Lien shall not apply to any property of asset
of the Borrower or any other Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date of such acquisition;

(f)    Liens on the assets of any Restricted Subsidiary that is a Foreign
Subsidiary securing Indebtedness of such Restricted Subsidiary permitted under
Section 6.01(j); and

(g)    Liens on cash securing obligations of the Borrower to providers of vault
services with respect to such cash.

Section 6.03  Fundamental Changes

None of the Obligors or any Restricted Subsidiary will merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing and, if such transaction involves the Borrower,
the Borrower shall survive such transaction:

(a)    any Restricted Subsidiary may merge into or consolidate with the
Borrower;

(b)    any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge
into or consolidate with any other Restricted Subsidiary that is a Wholly-Owned
Subsidiary; provided that if such transaction involves an Obligor, the Obligor
survives such transaction;

(c)    any Restricted Subsidiary may merge into or consolidate with any other
Person so long as either (i) such Restricted Subsidiary is the surviving entity
of such merger or consolidation or (ii) if such Restricted Subsidiary is not the
surviving entity, the surviving entity



70

--------------------------------------------------------------------------------

 

 

and/or the Borrower, as applicable, complies with the provisions of Section
5.09(e) within thirty (30) days of such merger or consolidation;

(d)    any Obligor or any Restricted Subsidiary that is not an Obligor may
change its jurisdiction of organization so long as, in the case of an Obligor,
it complies with Section 6.12 hereof;

(e)    any Restricted Subsidiary that is not an Obligor may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and could not be reasonably
expected to result in a Materially Adverse Effect; and

(f)    any Unrestricted Subsidiary may merge into or consolidate with any
Obligor or any Restricted Subsidiary that is not an Obligor so long as (i) such
Obligor or such Restricted Subsidiary that is not an Obligor is the surviving
entity of such merger or consolidation and (ii) the Borrower provides an
officer’s certificate to the Administrative Agent, executed by a Financial
Officer of the Borrower, certifying that, after giving effect to such merger or
consolidation, the Borrower is in pro forma compliance with Sections 6.16,  6.17
and 6.18.

Section 6.04  Asset Sales

None of the Obligors or any Restricted Subsidiary will make any Asset Sale
except, if at the time thereof and immediately after giving effect thereto, with
respect to clause (a), no Default or Event of Default shall have occurred and be
continuing:

(a)    the Borrower or any Restricted Subsidiary may make any Asset Sale,
including sale-leaseback transactions, if (i) the consideration therefor is not
less than the fair market value of the related asset and (ii) after giving
effect thereto, the aggregate book value of the assets disposed of in all Asset
Sales (other than Asset Sales permitted under the other clauses of this Section
6.04) during the term of this Agreement would not exceed twenty-five percent
(25%) of the book value of the total assets of the Borrower and its Subsidiaries
on a consolidated basis as of the time such Asset Sale is consummated, which
amount shall be diminished by the aggregate book value of all prior Asset Sales
made during the term of this Agreement pursuant to this clause (a);

(b)    (i) any Obligor may sell, transfer, lease or otherwise dispose of its
assets to another Obligor, and (ii) any Restricted Subsidiary that is not an
Obligor may sell, transfer, lease or otherwise dispose of its assets to any
Obligor or any other Restricted Subsidiary;

(c)    sales, exchanges and transfers consisting of Investments permitted by
Section 6.05;

(d)    sales, exchanges and transfers of inventory in the ordinary course of
business;

(e)    sales, exchanges and transfers of equipment and other property which is
replaced by equipment or property of at least comparable value and use or which
is discontinued, obsolete, worn out or no longer used or useful to such Person’s
business, all in the ordinary course of business;

(f)    sales, exchanges and transfers of chattel paper to third parties pursuant
to arm’s-length transaction for fair value in the ordinary course of business;



71

--------------------------------------------------------------------------------

 

 

(g)    leases entered into by any Obligor with any Restricted Subsidiary that is
not an Obligor to lease assets to such Restricted Subsidiary that is not an
Obligor so long as (i) the fair market value of the assets leased under this
clause (g) shall not exceed $80,000,000 at any time and (ii) such leases are at
prices and on terms and conditions not less favorable to such Obligor than could
be obtained on an arm’s-length basis from unrelated third parties; and

(h)    leases or financing contracts entered into with third parties to lease or
finance such third parties’ purchase of ATM Equipment.

Section 6.05  Investments

None of the Obligors or any Restricted Subsidiary will make an Investment in any
other Person, except:

(a)    Permitted Investments;

(b)    Business Acquisitions permitted by Section 6.11;

(c)    Investments listed on Schedule 6.05;

(d)    Investments by an Obligor in any other Obligor;

(e)    Investments by an Obligor in any Restricted Subsidiary that is not an
Obligor; provided that the aggregate amount of Investments outstanding pursuant
to this clause (e) shall not exceed $50,000,000 at any time when combined with
amounts outstanding under Section 6.01(e)(iii), without duplication;

(f)    Investments arising out of loans and advances for expenses, travel per
diem and similar items in the ordinary course of business to directors, officers
and employees in an aggregate amount not to exceed $2,000,000 at any time;

(g)    shares of stock, obligations or other securities received in the
settlement of claims arising in the ordinary course of business;

(h)    Investments by any Restricted Subsidiary that is not an Obligor in (i)
any Obligor or (ii) any other Restricted Subsidiary that is not an Obligor;

(i)    Investments not otherwise permitted under this Section 6.05 in an
aggregate amount not to exceed $30,000,000 at any time; and

(j)    Guarantees permitted by Section 6.01.

Section 6.06  Swap Agreements

None of the Obligors nor any Restricted Subsidiary will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or manage the
interest rate exposure associated with vault cash procurement, any debt
securities, debt facilities or leases (existed or forecasted) of the Borrower or
any Restricted Subsidiary, (b) any Permitted Bond Hedge Transaction(s), (c) any
Permitted Warrant Transaction(s), (d) Swap Agreements for foreign



72

--------------------------------------------------------------------------------

 

 

exchange or currency exchange management or (e) Swap Agreements to hedge or
manage any exposure that the Borrower or any Restricted Subsidiary may have to
counterparties under other Swap Agreements such that, in each case, such Swap
Agreements are entered into in the ordinary course of business and the
combination of such Swap Agreements, taken as a whole, is for risk management
purposes and not speculative.

Section 6.07  Restricted Payments

None of the Obligors nor any Restricted Subsidiary will declare or make, or
agree to pay or make, any Restricted Payment, except:

(a)    (i) Restricted Payments by the Borrower in any amount so long as at the
time of such Restricted Payment, and after giving pro forma effect thereto, (A)
no Event of Default exists and (B) the Total Net Leverage Ratio is less than 3.0
to 1.0 and (ii) Restricted Payments by the Borrower up to an aggregate amount of
$30,000,000 in any fiscal year if at the time of such Restricted Payment, and
after giving pro forma effect thereto, (A) no Event of Default exists and (B)
the Total Net Leverage Ratio is greater than 3.0 to 1.0, but less than 4.0 to
1.0.

(b)    dividends or distributions on Equity Interests of Restricted Subsidiaries
ratably with respect to such Equity Interests;

(c)    payments of dividends and distributions made with shares or units of
capital stock of the Borrower;

(d)    redemptions of capital stock of employees, directors or officers of the
Borrower so long as (i) the amount of such redemption, when combined with all
other redemptions made under this clause (d) in the same calendar year, does not
exceed $20,000,000 and (ii) the Borrower demonstrates pro forma compliance with
Sections 6.16,  6.17 and 6.18;

(e)    the payment by the Borrower of the purchase price for any Permitted Bond
Hedge Transaction(s);

(f)    the receipt of cash and/shares of common stock of the Borrower upon
exercise and settlement or termination of any Permitted Bond Hedge
Transaction(s);

(g)    the payment and/or delivery of cash or common stock of the Borrower, as
the case may be, by the Borrower upon exercise and settlement, termination or
redemption of any Permitted Warrant Transaction(s); and

(h)    the payment and/or delivery of cash or common stock of the Borrower, as
the case may be, by the Borrower in satisfaction of the Borrower’s obligations
in respect of the Convertible Senior Notes whether upon conversion of such
securities, upon a fundamental change (or similar event, however so defined by
the terms of such securities), upon repurchase of such securities, at maturity
of such securities or otherwise. 

Section 6.08  Prepayments of Indebtedness

The Borrower will not voluntarily prepay or redeem any Indebtedness, except:



73

--------------------------------------------------------------------------------

 

 

(a)    prepayments of Indebtedness created under the Loan Documents in
accordance with this Agreement;

(b)    refinancings of Permitted Indebtedness to the extent such refinancing is
permitted by Section 6.01 of this Agreement;

(c)    the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by this Agreement;

(d)    voluntary prepayments and redemptions made with shares of capital stock
of the Borrower and proceeds of offerings of capital stock of the Borrower;

(e)    voluntary prepayments and redemptions constituting calls, tenders or open
market purchases of the Existing Senior Notes with an aggregate par value not to
exceed $200,000,000;

(f)    voluntary prepayments of Indebtedness permitted by Section 6.01(e); and

(g)    voluntary prepayments and redemptions, other than those made under the
other clauses of this Section, so long as at the time of such prepayment or
redemption and after giving pro forma effect thereto, no Event of Default shall
exist and the Senior Secured Net Leverage Ratio shall not exceed 2.0 to 1.0.

For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by the Borrower upon conversion of the Convertible Senior Notes
shall be prohibited by this Section 6.08.

Section 6.09  Transactions with Affiliates

None of the Obligors nor any Restricted Subsidiary will sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with any
of its Affiliates, except (a) at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) any Restricted
Payment permitted by Section 6.07, (c) any transaction between or among
Obligors, (d) any transaction between or among Restricted Subsidiaries that are
not Obligors and (e) Investments permitted by Section 6.05.

Section 6.10  Restrictive Agreements

None of the Obligors nor any Restricted Subsidiary will, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Obligor or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, (b) the ability of any Obligor or any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock, (c) the ability of any Obligor or any
Restricted Subsidiary to make or repay loans or advances to any Obligor or (d)
the ability of any Obligor or any Restricted Subsidiary to guarantee
Indebtedness of any Obligor; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Law or by this Agreement or by Swap
Agreements



74

--------------------------------------------------------------------------------

 

 

entered into by Restricted Subsidiaries that are Foreign Subsidiaries and
secured as permitted by Section 6.02(f), (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary of the Borrower pending such
sale, provided such restrictions and conditions apply only to the Subsidiary
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement, including, without
limitation, secured Indebtedness permitted by Section 6.01(f),  provided that
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof or encumbrances on the property that is the subject thereof.

Section 6.11  Business Acquisitions

None of the Obligors nor any Restricted Subsidiary will make any Business
Acquisitions except that an Obligor or any Restricted Subsidiary shall be
permitted to make Business Acquisitions provided that (a) no Event of Default
shall exist before or immediately after giving effect to such Business
Acquisition, (b) if the Total Net Leverage Ratio at the time of such Business
Acquisition, and after giving pro forma effect thereto, is equal to or greater
than 3.0 to 1.0, the consideration for such Business Acquisition, when combined
with the aggregate consideration (excluding any Equity Interests) for all other
Business Acquisitions made when the pro forma Total Net Leverage Ratio was equal
to or greater than 3.0 to 1.0, shall not exceed $100,000,000 during the term of
this Agreement, (c) the Borrower shall be in pro forma compliance with Sections
6.16,  6.17 and 6.18 and (d) if the cash consideration for such Business
Acquisition is equal to or greater than $50,000,000, the Borrower shall have
given the Administrative Agent at least ten (10) days prior written notice of
such Business Acquisition together with an officer’s certificate executed by a
Financial Officer of the Borrower, certifying as to compliance with the
requirements of this Section and containing calculations demonstrating
compliance with clauses (b), to the extent applicable, and (c) of this Section;
provided that the proceeds received by an Obligor from unrelated third parties
pursuant to Assets Sales permitted under Section 6.04 which Asset Sales consist
of substantially all of the assets of any division, business unit or line of
business of the Borrower or any Restricted Subsidiary shall be netted against
any amounts reducing such maximum amount.  The consummation of each Business
Acquisition shall be deemed to be a representation and warranty by the Borrower
that all conditions thereto have been satisfied and that same is permitted under
the terms of this Agreement, which representation and warranty shall be deemed
to be a representation and warranty for all purposes hereunder.

Section 6.12  Constitutive Documents

None of the Obligors nor any Restricted Subsidiary will amend its charter or
by-laws or other constitutive documents in any manner which could reasonably be
expected to have a Material Adverse Effect on the rights of the Lenders under
this Agreement or their ability to enforce the same; provided,  however, the
Obligors or any Restricted Subsidiary shall be permitted after the date hereof
to amend its constitutive documents for the purpose of (a) changing its
jurisdiction of organization so long as the Administrative Agent is given thirty
(30)



75

--------------------------------------------------------------------------------

 

 

Business Days prior written notice of such change and (b) effecting any
transaction permitted under the terms of this Agreement.

Section 6.13  Capital Expenditures

None of the Obligors nor any Restricted Subsidiary will make any Capital
Expenditures; provided that an Obligor or any Restricted Subsidiary shall be
permitted to make Capital Expenditures so long as at the time of, and after
giving pro forma effect to, such Capital Expenditure, the Borrower is in
compliance with Section 6.18.

Section 6.14  Amendment of Existing Indebtedness

The Borrower will not amend any term of any document evidencing Existing
Indebtedness, if (a) the effect thereof would be to shorten the maturity or
average life thereof or increase the amount of any payment of principal thereof
or increase the rate or shorten any period for payment of interest thereon or
(b) such action would add any covenant or event of default which is more onerous
than those contained therein on the Effective Date, provided that the foregoing
shall not prohibit (i) the execution of supplemental indentures associated with
the incurrence of additional Existing Senior Notes to the extent permitted by
Section 6.01 or (ii) the execution of supplemental indentures to add guarantors
if required by the terms of the Senior Note Indenture provided the Borrower and
such Person comply with Section 5.09. 

Section 6.15  Changes in Fiscal Year

The Borrower shall not change the end of its fiscal year to a date other than
December 31 of each year.

Section 6.16  Senior Secured Net Leverage Ratio

The Borrower shall not, as of the last day of any fiscal quarter, permit the
Senior Secured Net Leverage Ratio to exceed 2.25 to 1.0.

Section 6.17  Total Net Leverage Ratio

The Borrower shall not, as of the last day of any fiscal quarter, permit the
Total Net Leverage Ratio to exceed 4.0 to 1.0.

Section 6.18  Fixed Charge Coverage Ratio

The Borrower shall not, as of the last day of any fiscal quarter,  permit the
Fixed Charge Coverage Ratio to be less than 1.50 to 1.0.

ARTICLE VII
Events of Default and Remedies

Section 7.01  Events of Default

If any of the following events (“Events of Default”) shall occur:



76

--------------------------------------------------------------------------------

 

 

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or the other Loan Documents which amount has
been invoiced, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect;

(d)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02,  5.03
(with respect to the Borrower’s existence), 5.08,  5.09(d) or in Article VI;

(e)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clauses (a), (b) or (d) of this Article) or in any other
Loan Document, and such failure shall continue unremedied for a period of 30
days following the earlier of (i) the date on which such failure first became
known to any Financial Officer of the Borrower or (ii) notice of such failure
from the Administrative Agent;

(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;

(g)    any event or condition occurs (i) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that requires
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to (w) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (x) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (y) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Borrower common stock, or a combination thereof, of
the Convertible Senior Notes and (z) any conversion, whether into cash, shares
of Borrower common stock, or a combination thereof, of the Convertible Senior
Notes by the holders thereof;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or their debts, or of a
substantial part of their assets, under any Federal,



77

--------------------------------------------------------------------------------

 

 

state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of any of their assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;

(k)   one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $20,000,000 shall be rendered
against the Borrower or any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged or unstayed for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any attachment
or levy shall be entered upon any assets of Borrower or such Restricted
Subsidiary to enforce any such judgment;

(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, could reasonably be
expected to result in a Material Adverse Effect;

(m)    a proceeding shall be commenced by the Borrower or any Restricted
Subsidiary seeking to establish the invalidity or unenforceability of any Loan
Document (exclusive of questions of interpretation thereof), or any Obligor
shall repudiate or deny that it has any liability or obligation for the payment
of principal or interest or other obligations purported to be created under any
Loan Document;

(n)    any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and (to the extent required by the Security Documents or
as otherwise permitted under this Agreement) perfected Lien on any material
portion of the Collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Obligor shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender; or

(o)    a Change in Control occurs;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such



78

--------------------------------------------------------------------------------

 

 

event, the Administrative Agent may, and at the request of the Majority Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event
described in clause (h) or (i) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest notice of acceleration or the intent to accelerate
or any other notice of any kind, all of which are hereby waived by the Borrower,
(iii) increase the rate charged on all Loans to the Default Rate (after the
acceleration thereof), and (iv) exercise any or all of the remedies available to
it under any of the Loan Documents, at Law or in equity (including, without
limitation, conducting a foreclosure sale of any of the Collateral).

Section 7.02  Cash Collateral

In addition to the remedies contained in Section 7.01, upon the occurrence and
continuance of any Event of Default, the Borrower shall pay to the
Administrative Agent in such amounts and at such times as contemplated by
Section 2.05(j).

ARTICLE VIII
The Administrative Agent

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the



79

--------------------------------------------------------------------------------

 

 

Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, with the approval of
Borrower, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to



80

--------------------------------------------------------------------------------

 

 

and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX
Guarantee

Section 9.01  The Guarantee

Each Guarantor hereby jointly, severally, unconditionally and irrevocably
guarantees the full and punctual payment when due (whether at stated maturity,
upon acceleration or otherwise) of the principal of and interest on each Loan,
and the full and punctual payment of all other Obligations.  Upon failure by the
Borrower, any Guarantor or any Restricted Subsidiary to pay punctually any such
Obligations, each Guarantor shall forthwith on demand pay the amount not so paid
at the place and in the manner specified in this Agreement or the other Loan
Documents.  This Guarantee is a guaranty of payment and not of
collection.  Neither the Lenders nor any other Person to whom the Obligations
are owed shall be required to exhaust any right or remedy or take any action
against the Borrower, the Guarantors or any other Person or any
Collateral.  Each Guarantor agrees that, as between the Guarantor and the
Lenders and any other Person to whom the Obligations are owed, the Obligations
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower and that in the event
of a declaration or attempted declaration, the Obligations shall immediately
become due and payable by each Guarantor for the purposes of this Guaranty.

Section 9.02  Guaranty Unconditional

The obligations of each Guarantor hereunder shall be unconditional and absolute
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any Obligations, by operation of law or otherwise other than the full
payment thereof;



81

--------------------------------------------------------------------------------

 

 

(b)    any modification, amendment or waiver of or supplement to the Loan
Documents or any Lender Swap Agreements;

(c)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any Obligations;

(d)    any change in the corporate existence, structure or ownership of the
Borrower or any other Guarantor or any Restricted Subsidiary, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower,
any other Guarantor, any Restricted Subsidiary or their respective assets or any
resulting release or discharge of any Obligation;

(e)    the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Borrower, any other Guarantor, any Restricted
Subsidiary, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(f)    any invalidity or unenforceability relating to or against the Borrower,
any other Guarantor or any Restricted Subsidiary for any reason of the Loan
Documents, any Lender Swap Agreement or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or any other
Guarantor of the principal of or interest on any Loan or any other amount
payable by the Borrower or any other Guarantor or any Restricted Subsidiary
under the Loan Documents or any Lender Swap Agreement; or

(g)    any other act or omission to act or delay of any kind by the Borrower,
any other Guarantor, any Restricted Subsidiary, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever that might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of the Guarantor’s obligations hereunder.

Furthermore, notwithstanding that the Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which the Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against the Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders from and after the Petition Date in connection with the Obligations.

Section 9.03  Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances

Each Guarantor’s obligations hereunder shall remain in full force and effect
until the Commitments shall have terminated and the principal of and interest on
the Loans and all other amounts payable by the Obligors under the Loan Documents
shall have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents is rescinded or must be otherwise restored or returned



82

--------------------------------------------------------------------------------

 

 

upon the insolvency, bankruptcy or reorganization of any Obligor or otherwise,
each Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.  The Guarantors jointly and severally agree to indemnify each Lender on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith, gross negligence
or willful misconduct of such Lender.

Section 9.04  Waiver by Each Guarantor

Each Guarantor irrevocably waives acceptance hereof, diligence, presentment,
demand, protest notice of acceleration or the intent to accelerate and any other
notice not provided for in this Article other than to the extent expressly
provided for in favor of the Guarantors in any of the Loan Documents, as well as
any requirement that at any time any action be taken by any Person against the
Borrower or any other Guarantor or any other Person.

Section 9.05  Subrogation

Each Guarantor shall be subrogated to all rights of the Lenders, the
Administrative Agent and the holders of the Loans against the Borrower in
respect of any amounts paid by such Guarantor pursuant to the provisions of this
Article IX;  provided that such Guarantor shall not be entitled to enforce or to
receive any payments arising out of or based upon such right of subrogation
until the principal of and interest on the Loans and all other sums at any time
payable by the Borrower under the Loan Documents shall have been paid in
full.  If any amount is paid to any Guarantor on account of subrogation rights
under this Guaranty at any time when all the Obligations have not been
indefeasibly paid in full, the amount shall be held in trust for the benefit of
the Lenders and shall be promptly paid to the Administrative Agent to be
credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.

Section 9.06  Stay of Acceleration

If acceleration of the time for payment of any amount payable by any Obligor
under the Loan Documents is stayed upon insolvency, bankruptcy or reorganization
of the Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by each Guarantor hereunder
forthwith on demand by the Administrative Agent made at the request of the
requisite proportion of the Lenders specified in Article X of this Agreement.

Section 9.07  Limit of Liability

The obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.





83

--------------------------------------------------------------------------------

 

 

Section 9.08  Release upon Sale

Upon any sale of any Guarantor permitted by this Agreement, such Guarantor (a)
be released from its obligations as a Guarantor hereunder, (b) all Liens
securing such Guaranty shall automatically be terminated and released and (c)
the Administrative Agent will, at the expense of said Guarantor, execute and
deliver such documents as are reasonably necessary to evidence said releases and
terminations, following written request from the Borrower and receipt by the
Administrative Agent of a certificate from the Borrower certifying no Default or
Event of Default exists.

Section 9.09  Benefit to Guarantor

Each Guarantor acknowledges that the Loans made to the Borrower may be, in part,
re-loaned to, or used for the benefit of, such Guarantor and its Affiliates,
that each Guarantor, because of the utilization of the proceeds of the Loans,
will receive a direct benefit from the Loans and that, without the Loans, such
Guarantor would not be able to continue its operations and carry on its business
as presently conducted.

Section 9.10  Keepwell

 

Each Qualified ECP Guarantor (as hereinafter defined) hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Obligor
to honor all of its obligations under the Guarantees in respect of Swap
Obligations (provided,  however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.10, or
otherwise under the Guarantees, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until termination of the Guarantees as
described in Section 9.03 hereof.  Each Qualified ECP Guarantor intends that
this Section 9.10 constitute, and this Section 9.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  As used herein, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Obligor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE X

Miscellaneous

Section 10.01  Notices.



84

--------------------------------------------------------------------------------

 

 

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to:

3250 Briarpark Drive, Suite 400

Houston, Texas77042

Attention:  Todd Ruden

Telecopy No.: (832) 308-4750

Telephone No. (for confirmation): (832) 308-4150

with a copy to:

Vinson & Elkins LLP

First City Tower

1001 Fannin, Suite 2500

Houston, Texas77002

Attention:  Brian Moss

Telecopy No.:  (713) 615-5845

Telephone No. (for confirmation):  (713) 758-3370

(ii) if to a Guarantor, to it in care of the Borrower;

(iii) if to the Administrative Agent, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Yuvette Owens

10 South Dearborn, Floor 97

Chicago, IL  60603-2300

Telecopy No:  888-303-9732

Telephone No. (for confirmation):  312-385-7021

Email:  jpm.agency. servicing.1@jpmchase.com

 

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Martha (“Marty”) Smith DeBusk

Telecopy No.:  (713) 238-7202

Telephone No. (for confirmation): (713) 220-4372

(iv) if to the Alternative Currency Agent, to

J.P. Morgan Europe Limited



85

--------------------------------------------------------------------------------

 

 

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

(v) if to the Issuing Lender, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Sudeep Kalakkar

Sarjapur Outer Ring Road, Vathur Hobli, Floor 04

Bangalore, 560 087, India

Telephone No. (for confirmation):  91-80-66766154 ext 66154

Email: Chicago.lc.agency.closing.team@jpmchase.com

(vi) if to the Swingline Lender, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Yuvette Owens

10 South Dearborn, Floor 97

Chicago, IL  60603-2300

Telecopy No:  888-303-9732

Telephone No. (for confirmation):  312-385-7021

Email:  jpm.agency. servicing.1@jpmchase.com

 

(vii) if to any other Lender, to it at its address (or telecopy number)

set forth in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02  Waivers; Amendments.



86

--------------------------------------------------------------------------------

 

 

(a)    No failure or delay by the Administrative Agent, the Issuing Lender or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower or
Guarantors therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any provisions
of Section 2.20 or the definition of “Defaulting Lender”, without the written
consent of each Lender, (vi) change any of the provisions of this
Section 10.02(b) or the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) release all or a
material portion of the Collateral without the written consent of each Lender,
provided, that nothing herein shall prohibit the Administrative Agent from
releasing any Collateral, or require the consent of the other Lenders for such
release, in respect of items sold, leased, transferred or otherwise disposed of
to the extent such transaction is permitted hereunder, or (viii) release all or
substantially all of the Guarantees (other than in connection with any
transactions permitted by this Agreement) without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Alternative
Currency Agent, the Issuing Lender or the Swingline Lender hereunder without the
prior written consent of the Administrative Agent, the Alternative Currency
Agent, the Issuing Lender or the Swingline Lender, as the case may be.

Section 10.03  Expenses; Indemnity; Damage Waiver. 

(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel and consultants for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, due diligence undertaken by the Administrative Agent



87

--------------------------------------------------------------------------------

 

 

with respect to the financing contemplated by this Agreement, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the Transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Lender or any Lender for fees, charges and
disbursements of one primary law firm as counsel, local counsel as needed and
consultants for the Administrative Agent, the Issuing Lender or any Lender and
all other reasonable out-of-pocket expenses of the Administrative Agent, the
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement during the existence of a
Default or an Event of Default (whether or not any waiver or forbearance has
been granted in respect thereof), including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)    THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR
A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO AND REGARDLESS OF WHETHER SUCH CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING IS BROUGHT BY THE BORROWER OR ANY GUARANTOR, THEIR RESPECTIVE EQUITY
HOLDERS, THEIR RESPECTIVE AFFILIATES, THEIR RESPECTIVE CREDITORS OR ANY OTHER
PERSON; AND WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF ANY INDEMNITEE,  PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNITEE, BE



88

--------------------------------------------------------------------------------

 

 

AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.  THIS SECTION 10.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES
OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM
ANY NON-TAX CLAIM.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the
Swingline Lender in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Credit Exposure and unused Commitments at the time.

(d)    To the extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)    All amounts due under this Section shall be payable no later than ten
(10) Business Days from written demand therefor.

Section 10.04  Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:



89

--------------------------------------------------------------------------------

 

 

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to an Affiliate of a Lender or if any Event of Default has
occurred and is continuing; provided further that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received written notice thereof; and

(B)    the Administrative Agent, the Issuing Lender and the Swingline Lender;

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Commitment or Loans shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent or unless the assignment is of 100% of the assigning Lender’s
Commitment and Loans, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Section
7.01 has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Borrower or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws;

(E)    prior to any assignment to an assignee that is not a Lender, the Lender
making such an assignment shall first offer the assignment to the other Lenders
who shall have five (5) Business Days to purchase the assignment on the same
terms as are proposed to such non-Lender assignee;



90

--------------------------------------------------------------------------------

 

 

(F)    no such assignment shall be made to (i) a natural Person, (ii) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (iii) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (iii); and

(G)    notwithstanding the foregoing, any assignee must have the ability to fund
Alternative Currencies with respect to which there are outstanding Loans and all
Alternative Currencies described in (a) and (b) of the definition of Alternative
Currency.

Section 10.04(b)(ii)(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans.

(iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14,  2.15,  2.16 and 10.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in



91

--------------------------------------------------------------------------------

 

 

the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(c)    (i)  Any Lender may, without the consent of, or notice to, the
Administrative Agent, the Issuing Lender or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such participations must be approved by the Borrower so long
as no Event of Default has occurred and is continuing, such approval not to be
unreasonably withheld, (B) such Lender’s obligations under this Agreement shall
remain unchanged, (C) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (D) such Lender shall
notify the Administrative Agent in writing immediately upon any such
participation, and (E) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14,  2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(g) as though it were a
Lender.

(iii)   Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement



92

--------------------------------------------------------------------------------

 

 

notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05  Survival.    

All covenants, agreements, representations and warranties made by the Borrower
and each Guarantor herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14,  2.15,  2.16 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06  Counterparts; Integration; Effectiveness.    

This Agreement may be executed in counterparts and may be delivered in original
or facsimile form (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.07  Severability.    





93

--------------------------------------------------------------------------------

 

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08  Right of Setoff.    

Each Lender and each of its Affiliates is hereby authorized at any time that an
Event of Default shall have occurred and is continuing, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or any Guarantor against any and all of the obligations of the
Borrower and each Guarantor now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 10.09  Governing Law; Jurisdiction; Consent to Service of Process. 

(a)    This Agreement and the Loan Documents shall be construed in accordance
with and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.

(b)    The Borrower and Guarantors hereby irrevocably and unconditionally
submit, for itself and its property, to the nonexclusive jurisdiction of the
District Courts of the State of New York sitting in New York City and of the
United States District Court sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement against the Borrower or Guarantors or
their properties in the courts of any jurisdiction.

(c)    The Borrower and Guarantors hereby irrevocably and unconditionally waive,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto



94

--------------------------------------------------------------------------------

 

 

hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.01  WAIVER OF JURY TRIAL.    

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.11  Headings.    

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12  Confidentiality.    

Each of the Administrative Agent, the Issuing Lender and the Lenders agrees to
maintain the confidentiality of the Information (as defined below) and use such
Information solely in connection with the consideration, administration,
documentation, implementation, syndication or negotiation of the Transactions,
except that Information may be disclosed (a) to its Related Parties who need to
know the Information in order to consider, administer, document, implement,
syndicate or negotiate the terms of the Transactions (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations under the Loan Documents, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly



95

--------------------------------------------------------------------------------

 

 

available other than as a result of a breach of this Section by any party hereto
or (ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a nonconfidential basis from a source other than the Borrower, any of
its Subsidiaries, any of its Foreign Subsidiaries, or any of its
Affiliates.  Notwithstanding the foregoing, none of the Lenders, the
Administrative Agent or the Alternative Currency Agent shall (i) use the
Information in connection with the performance by the Administrative Agent of
services for other companies or (ii) furnish any Information to other
companies.  For the purposes of this Section, “Information” means (a) all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by the Borrower, any of its Subsidiaries, any of its Foreign Subsidiaries, any
of its Affiliates or any Related Party of the foregoing and (b) the details of
this Agreement, including the size of the facility or the pricing of this
facility, to the extent that a third party could identify the Borrower as an
Obligor hereunder.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  If the Administrative Agent, the
Issuing Lender or any Lender is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any or all of the
Information, the Administrative Agent, the Issuing Lender or such Lender will
provide the Borrower with prompt notice of such event (to the extent that such
notice does not contravene any applicable law or similar regulation) so that the
Borrower may seek a protective order or other appropriate remedy or waive
compliance with the applicable provisions of this Agreement by the
Administrative Agent, the Issuing Lender or such Lender.  If the Borrower
determines to seek such protective order or other remedy, the Administrative
Agent, the Issuing Lender or such Lender will cooperate with the Borrower in
seeking such protective order or other remedy.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN,  nothing in this Agreement shall (a) restrict the
Administrative Agent, the Issuing Lender or any Lender from providing
information to any bank regulatory authority or any other regulatory or
governmental authority, including the Board and its supervisory staff; (b)
require or permit the Administrative Agent, the Issuing Lender or any Lender to
disclose to the Borrower that any information will be or was provided to the
Board or any of its supervisory staff; or (c) require or permit the
Administrative Agent, the Issuing Lender or any Lender to inform the Borrower of
a current or upcoming Board examination or any nonpublic Board supervisory
initiative or action.

Section 10.13  Interest Rate Limitation.    

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or reimbursement obligation, together with all fees,
charges and other amounts that are treated as interest on such Loan or
reimbursement obligation under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by the Lender holding such Loan or
reimbursement obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or reimbursement obligation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or reimbursement obligation



96

--------------------------------------------------------------------------------

 

 

but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans, reimbursement obligations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 10.14  USA Patriot Act.    

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 10.15  Amendment and Restatement.    

Upon the Effective Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety by this Agreement.  The parties hereto
acknowledge and agree that (a) this Agreement, any notes and the other Loan
Documents executed and delivered herewith do not constitute a novation or
termination of the “Obligations” as defined in the Existing Credit Agreement as
in effect prior to the Effective Date and (b) such “Obligations” are in all
respects continuing only with the terms thereof being modified as provided in
this Agreement. 

[END OF TEXT]

 

97

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

CARDTRONICS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

 

Todd Ruden

 

 

Senior Vice President – Planning & Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTOR:

CARDTRONICS HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

ha

 

 

 

 

 

 

 

By:

/s/ Michael E. Keller

 

 

 

Michael E. Keller

 

 

Secretary

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTOR:

CARDTRONICS USA, INC.,

 

a Delaware corporation

 

 

ha

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

 

Todd Ruden

 

 

Senior Vice President – Planning & Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTOR:

ATM NATIONAL, LLC,

 

a Delaware limited liability company

 

 

ha

 

 

 

 

 

 

 

By:

/s/ Michael E. Keller

 

 

 

Michael E. Keller

 

 

Secretary

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Lender and Swingline Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ John Kushnerick

 

 

Name:

John Kushnerick

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

J.P. MORGAN EUROPE LIMITED, as Alternative Currency Agent

 

ha

 

 

 

 

 

 

 

By:

/s/ Belinda Lucas

 

 

Name:

Belinda Lucas

 

Title:

Associate

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

ha

 

 

 

 

 

 

 

By:

/s/ Julie Castano

 

 

Name:

Julie Castano

 

Title:

SVP

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Joanna Mitchell

 

 

Name:

Joanna Mitchell

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

COMPASS BANK, as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Collis Sanders

 

 

Name:

Collis Sanders

 

Title:

Executive Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

AMEGY BANK NATIONAL ASSOCIATION, as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Kelly Nash

 

 

Name:

Kelly Nash

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

SUNTRUST BANK, as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Hays Wood

 

 

Name:

Hays Wood

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

CAPITAL ONE, N.A., as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Yasmin Elkhatib

 

 

Name:

Yasmin Elkhatib

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Matt McCain

 

 

Name:

Matt McCain

 

Title:

Senior Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

HSBC BANK USA, N.A., as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Sarah S. Knudsen

 

 

Name:

Sarah S. Knudsen

 

Title:

Vice President

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

BARCLAYS BANK PLC, as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Nicki Thomson

 

 

Name:

Nicki Thomson

 

Title:

Head of Business Services

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

SCOTIABANC Inc., as a Lender

 

 

 

ha

 

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

Title:

Managing Director

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

FROST BANK, as a Lender

 

ha

 

 

 

 

 

 

 

By:

/s/ Michelle Huth

 

 

Name:

Michelle Huth

 

Title:

Market President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------